EXHIBIT 10.1

 



LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of December 28,
2018 (the “Effective Date”) by and among SILICON VALLEY BANK, a California
corporation with a loan production office located at 380 Interlocken Crescent,
Suite 600, Broomfield, Colorado 80021 (“Bank”), VIEWRAY, INC., a Delaware
corporation (“Viewray”) and VIEWRAY TECHNOLOGIES, INC., a Delaware corporation
(“Technologies”, and together with Viewray, individually and collectively,
jointly and severally, the “Borrower”) each with offices located at 2 Thermo
Fisher Way, Oakwood Village, Ohio 44146, provides the terms on which Bank shall
lend to Borrower and Borrower shall repay Bank. The parties agree as follows:

 

1.            ACCOUNTING AND OTHER TERMS

 

Accounting terms not defined in this Agreement shall be construed following GAAP
as in effect from time to time. Calculations and determinations must be made
following GAAP as in effect from time to time. Capitalized terms not otherwise
defined in this Agreement shall have the meanings set forth in Section 13. All
other terms contained in this Agreement, unless otherwise indicated, shall have
the meaning provided by the Code to the extent such terms are defined therein.

 

2.            LOAN AND TERMS OF PAYMENT

 

2.1                Promise to Pay. Borrower hereby individually and
collectively, jointly and severally, unconditionally promises to pay Bank the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.

 

2.1.1      Term Loan.

 

(a)                 Availability. Bank shall make a growth capital term loan in
the maximum principal amount not to exceed Fifty Six Million Dollars
($56,000,000.00) (the “Term Loan”) available to Borrower on the Effective Date,
subject to the satisfaction of the terms and conditions of this Agreement.

 

(b)                Repayment. Commencing on the first day of the month following
the month in which a Funding Date occurs, and thereafter on the first day of
each successive calendar month until the Term Loan is paid in full, Borrower
shall make monthly payments of interest with respect to the outstanding
principal amount of the Term Loan. Commencing on the Term Loan Amortization
Date, Borrower shall repay the outstanding principal balance of the Term Loan in
accordance with the Term Loan Amortization Schedule (each payment of interest
and/or payment of principal on the Term Loan being a “Term Loan Payment”).
Borrower’s final Term Loan Payment, due on the Term Loan Maturity Date, shall
include all outstanding principal and accrued and unpaid interest under the Term
Loan. Once repaid, the Term Loan, or any portion thereof, may not be reborrowed.

 

(c)                 Mandatory Prepayment Upon an Acceleration. If the Term Loan
is accelerated by Bank following the occurrence and during the continuance of an
Event of Default, Borrower shall immediately pay to Bank an amount equal to the
sum of (i) all outstanding principal plus accrued and unpaid interest with
respect to the Term Loan; (ii) the Final Payment; (iii) the Prepayment Premium,
if applicable, and (iv) all other sums, if any, that shall have become due and
payable with respect to the Term Loan, including interest at the Default Rate
with respect to any past due amounts.

 

(d)                Optional Prepayment. Borrower shall have the option to prepay
all, but not less than all, of the Term Loan, without premium or penalty,
provided Borrower (i) delivers written notice to Bank of its election to prepay
the Term Loan at least ten (10) days prior to such prepayment, and (ii) pays, on
the date of such prepayment (A) the outstanding principal plus accrued and
unpaid interest with respect to the Term Loan; (B) the Final Payment (provided,
that in the event the Term Loan is refinanced by Bank, the unearned portion of
the Final Payment will be waived); (C) the Prepayment Premium, if applicable,
and (D) all other sums, if any, that shall have become due and payable with
respect to the Term Loan, including interest at the Default Rate with respect to
any past due amounts.

 

1

 

2.2          Payment of Interest on the Credit Extensions.

 

(a)                 Interest Rate – Term Loan. Subject to Section 2.2(b), the
principal amount outstanding under the Term Loan shall accrue interest at a
fixed per annum rate equal to six and three-tenths of one percent (6.30%), which
interest shall in any event be payable monthly.

 

(b)                Default Rate. Immediately upon the occurrence and during the
continuance of an Event of Default, Obligations shall bear interest at a rate
per annum which is two percentage points (2.00%) above the rate that is
otherwise applicable thereto (the “Default Rate”), unless Bank, in its sole
discretion, from time to time elects to impose a smaller increase. Fees and
expenses which are required to be paid by Borrower pursuant to the Loan
Documents (including, without limitation, Bank Expenses) but are not paid when
due shall bear interest until paid at a rate equal to the Default Rate. Payment
or acceptance of the increased interest rate provided in this Section 2.2(b) is
not a permitted alternative to timely payment and shall not constitute a waiver
of any Event of Default or otherwise prejudice or limit any rights or remedies
of Bank.

 

(c)                 Adjustment to Interest Rate. Changes to the interest rate of
any Credit Extension based on changes to the Prime Rate shall be effective on
the effective date of any change to the Prime Rate and to the extent of any such
change.

 

(d)                Payment; Interest Computation. Interest is payable monthly on
the first calendar day of each month and shall be computed on the basis of a
360-day year for the actual number of days elapsed. In computing interest,
(i) all payments received after 12:00 noon Pacific time on any day shall be
deemed received at the opening of business on the next Business Day, and
(ii) the date of the making of any Credit Extension shall be included and the
date of payment shall be excluded; provided, however, that if any Credit
Extension is repaid on the same day on which it is made, such day shall be
included in computing interest on such Credit Extension.

 

2.3          Fees. Borrower shall pay to Bank:

 

(a)                 Final Payment. A final payment (which final payment is in
addition to and not a substitution for the regular monthly payments of principal
plus accrued interest, and shall be referred to herein as the “Final Payment”),
due on the earliest to occur of (a) the Term Loan Maturity Date, (b) the
acceleration of the Term Loan, or (c) the prepayment of the Term Loan in full
pursuant to Section 2.1.1(c) and/or Section 2.1.1(d) (provided, that in the
event the Term Loan is refinanced by Bank, the unearned portion of the Final
Payment will be waived), equal to (i) the original aggregate principal amount of
the Term Loan funded by Bank and drawn by Borrower; multiplied by (ii) three and
fifteen one-hundredths of one percent (3.15%); and

 

(b)                Prepayment Premium. Upon repayment of the Term Loan for any
reason prior to the Term Loan Maturity Date, in addition to the payment of any
other amounts then-owing, a prepayment premium (the “Prepayment Premium”) in an
amount equal to one percent (1.00%) of the funded amount of the Term Loan (i.e.
Five Hundred Sixty Thousand Dollars ($560,000.00); provided that no Prepayment
Premium shall be charged if, so long as no Event of Default has occurred and is
continuing, the credit facility hereunder is replaced with a new facility from
Bank; and

 

(c)                 Bank Expenses. All Bank Expenses (including reasonable
attorneys’ fees and expenses for documentation and negotiation of this
Agreement) incurred through and after the Effective Date, when due (or, if no
stated due date, upon demand by Bank). Borrower and Bank acknowledge and agree
that Borrower has delivered a Fifty Thousand Dollar ($50,000.00) good faith
deposit (the “Good Faith Deposit”), which Good Faith Deposit shall be applied to
pay a portion of the Bank Expenses as of the Effective Date.

 

(d)                Fees Fully Earned. Unless otherwise provided in this
Agreement or in a separate writing by Bank, Borrower shall not be entitled to
any credit, rebate, or repayment of any fees earned by Bank pursuant to this
Agreement notwithstanding any termination of this Agreement or the suspension or
termination of Bank’s obligation to make loans and advances hereunder. Bank may
deduct amounts owing by Borrower under the clauses of this Section 2.3 pursuant
to the terms of Section 2.4(c). Bank shall provide Borrower written notice of
deductions made from the Designated Deposit Account pursuant to the terms of the
clauses of this Section 2.3.

 

-2-

 

2.4          Payments; Application of Payments; Debit of Accounts.

 

(a)                 All payments to be made by Borrower under any Loan Document
shall be made in immediately available funds in Dollars, without setoff or
counterclaim, before 12:00 noon Pacific time on the date when due. Payments of
principal and/or interest received after 12:00 noon Pacific time are considered
received at the opening of business on the next Business Day. When a payment is
due on a day that is not a Business Day, the payment shall be due the next
Business Day, and additional fees or interest, as applicable, shall continue to
accrue until paid.

 

(b)                Bank has the exclusive right to determine the order and
manner in which all payments with respect to the Obligations may be applied.
Borrower shall have no right to specify the order or the accounts to which Bank
shall allocate or apply any payments required to be made by Borrower to Bank or
otherwise received by Bank under this Agreement when any such allocation or
application is not specified elsewhere in this Agreement.

 

(c)                 Bank may debit any of Borrower’s deposit accounts, including
the Designated Deposit Account, for principal and interest payments or any other
amounts Borrower owes Bank when due. These debits shall not constitute a
set-off.

 

2.5          Withholding. Payments received by Bank or any other lender from
Borrower under this Agreement will be made free and clear of and without
deduction for any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority (including any interest, additions to tax or penalties
applicable thereto). Specifically, however, if at any time any Governmental
Authority, applicable law, regulation or international agreement requires
Borrower to make any withholding or deduction from any such payment or other sum
payable hereunder to Bank or any other lender, Borrower hereby covenants and
agrees that the amount due from Borrower with respect to such payment or other
sum payable hereunder will be increased to the extent necessary to ensure that,
after the making of such required withholding or deduction, Bank or such lender
receives a net sum equal to the sum which it would have received had no
withholding or deduction been required (the amount of such increase, an
“Additional Amount”), and Borrower shall pay the full amount withheld or
deducted to the relevant Governmental Authority; provided, however, that
Borrower shall not be required to pay an Additional Amount to the applicable
lender with respect to any withholding or deduction imposed (A) pursuant to a
law in effect on the date on which such lender became a party to this Agreement,
except to the extent that an Additional Amount was payable to such lender’s
assignor before such lender became party hereto, (B) as a result of such
lender’s failure to comply with Section 2.6 or (C) under FATCA. Borrower will,
upon request, furnish Bank with proof reasonably satisfactory to Bank indicating
that Borrower has made such withholding payment; provided, that Borrower need
not make any withholding payment if the amount or validity of such withholding
payment is contested in good faith by appropriate and timely proceedings and as
to which payment in full is bonded or reserved against by Borrower. The
agreements and obligations of Borrower contained in this Section 2.5 shall
survive the termination of this Agreement.

 

2.6          Tax Forms. If Bank or any other lender is entitled to an exemption
from or reduction of withholding tax with respect to payments made under any
Loan Document, it shall deliver to Borrower, at the time or times reasonably
requested by Borrower, such properly completed and executed documentation
reasonably requested by Borrower as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, Bank or any other
lender, if reasonably requested by Borrower, shall deliver such other
documentation prescribed by applicable law or reasonably requested by Borrower
as will enable Borrower to determine whether or not such lender is subject to
backup withholding or information reporting requirements. Each of Bank and any
other lender that is party to this Agreement agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
Borrower in writing of its legal inability to do so.

 

3.            CONDITIONS OF LOANS

 

3.1          Conditions Precedent to Initial Credit Extension. Bank’s obligation
to make the initial Credit Extension is subject to the condition precedent that
Bank shall have received, in form and substance satisfactory to Bank, such
documents, and completion of such other matters, as Bank may reasonably deem
necessary or appropriate, including, without limitation:

 

-3-

 

(a)                 duly executed signatures to the Loan Documents;

 

(b)                duly executed signatures to the Control Agreement, if any;

 

(c)                 the Operating Documents and long-form good standing
certificates of Borrower, certified by the Secretary of State (or equivalent
agency) of Borrower’s jurisdiction of organization or formation and each
jurisdiction in which Borrower is qualified to conduct business, each dated as
of a date no earlier than thirty (30) days prior to the Effective Date;

 

(d)                duly executed signatures to the completed Borrowing
Resolutions for Borrower;

 

(e)                 [reserved];

 

(f)                  duly executed original signature to a payoff letter from
CRG (the “Prior Lender”), together with all documents and agreements executed in
connection therewith, shall have been terminated and all amounts thereunder
shall have been paid in full;

 

(g)                evidence that (i) the Liens securing Indebtedness owed by
Borrower to Prior Lender will be terminated and (ii) the documents and/or
filings evidencing the perfection of such Liens, including without limitation
any financing statements and/or control agreements, have or will, concurrently
with the initial Credit Extension, be terminated;

 

(h)                certified copies, dated as of a recent date, of financing
statement searches, as Bank may request, accompanied by written evidence
(including any UCC termination statements) that the Liens indicated in any such
financing statements either constitute Permitted Liens or have been or, in
connection with the initial Credit Extension, will be terminated or released;

 

(i)                  the Perfection Certificates of Borrower, together with the
duly executed signatures thereto;

 

(j)                  [reserved];

 

(k)                a bailee’s waiver in favor of Bank for each location where
Borrower maintains property with a third party, by each such third party, as
required by Bank, together with the duly executed signatures thereto;

 

(l)                  a legal opinion of Borrower’s counsel dated as of the
Effective Date together with the duly executed signature thereto;

 

(m)               [reserved]; and

 

(n)                payment of the fees and Bank Expenses then due as specified
in Section 2.3 hereof.

 

3.2          Conditions Precedent to all Credit Extensions. Bank’s obligations
to make each Credit Extension, including the initial Credit Extension, is
subject to the following conditions precedent:

 

(a)                 timely receipt of an executed Payment/Advance Form;

 

(b)                the representations and warranties in this Agreement shall be
true, accurate, and complete in all material respects on the date of the
Payment/Advance Form and on the Funding Date of each Credit Extension; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the Credit
Extension. Each Credit Extension is Borrower’s representation and warranty on
that date that the representations and warranties in this Agreement remain true,
accurate, and complete in all material respects; provided, however, that such
materiality

 

-4-

 

qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date; and

 

(c)                 Bank determines to its satisfaction that there has not been
any material impairment in the general affairs, management, results of
operation, financial condition or the prospect of repayment of the Obligations,
or any material adverse deviation by Borrower from the most recent business plan
of Borrower presented to and accepted by Bank.

 

3.3          Covenant to Deliver. Borrower agrees to deliver to Bank each item
required to be delivered to Bank under this Agreement as a condition precedent
to any Credit Extension. Borrower expressly agrees that a Credit Extension made
prior to the receipt by Bank of any such item shall not constitute a waiver by
Bank of Borrower’s obligation to deliver such item, and the making of any Credit
Extension in the absence of a required item shall be in Bank’s sole discretion.

 

3.4          Procedures for Borrowing.

 

(a)                 Term Loan. Subject to the prior satisfaction of all other
applicable conditions to the making of any Term Loan set forth in this
Agreement, Borrower shall deliver to Bank by electronic mail or facsimile a
Payment/Advance Form and the request for such Term Loan.

 

4.            CREATION OF SECURITY INTEREST

 

4.1          Grant of Security Interest. Borrower hereby grants Bank, to secure
the payment and performance in full of all of the Obligations, a continuing
security interest in, and pledges to Bank, the Collateral, wherever located,
whether now owned or hereafter acquired or arising, and all proceeds and
products thereof.

 

Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank. Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that are permitted pursuant to the terms of this Agreement to
have superior priority to Bank’s Lien in this Agreement).

 

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash. Upon payment in full in cash of the Obligations (other than
inchoate indemnity obligations) and at such time as Bank’s obligation to make
Credit Extensions has terminated or at the time Collateral is transferred or to
be transferred as part of or in connection with any sale, transfer or
disposition permitted hereunder or under any other Loan Document to any Person
other than any other Borrower, Bank’s Lien in such Collateral (but not in the
proceeds thereof) shall be automatically released and all rights therein shall
revert to Borrower, and Bank shall, at the sole cost and expense of Borrower,
take all other actions, recordings and filings to record the release of its
Liens in the Collateral. In the event (x) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and (y)
this Agreement is terminated, Bank shall terminate the security interest granted
herein upon Borrower providing cash collateral acceptable to Bank in its good
faith business judgment for Bank Services, if any. In the event such Bank
Services consist of outstanding Letters of Credit, Borrower shall provide to
Bank cash collateral in an amount equal to (x) if such Letters of Credit are
denominated in Dollars, then at least one hundred five percent (105.0%); and
(y) if such Letters of Credit are denominated in a Foreign Currency, then at
least one hundred ten percent (110.0%), of the Dollar Equivalent of the face
amount of all such Letters of Credit plus all interest, fees, and costs due or
to become due in connection therewith (as estimated by Bank in its business
judgment), to secure all of the Obligations relating to such Letters of Credit.

 

4.2          Priority of Security Interest. Borrower represents, warrants, and
covenants that the security interest granted herein is and shall at all times
continue to be a first priority perfected security interest in the Collateral
(subject only to Permitted Liens that are permitted pursuant to the terms of
this Agreement to have

 

-5-

 

superior priority to Bank’s Lien under this Agreement). If Borrower shall
acquire a commercial tort claim in excess of Seventy-Five Thousand Dollars
($75,000.00), Borrower shall promptly notify Bank in a writing signed by
Borrower of the general details thereof and grant to Bank in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to Bank.

 

4.3          Authorization to File Financing Statements. Borrower hereby
authorizes Bank to file financing statements, without notice to Borrower, with
all appropriate jurisdictions to perfect or protect Bank’s interest or rights
hereunder. Such financing statements may indicate the Collateral as “all assets
of the Debtor” or words of similar effect, or as being of an equal or lesser
scope, or with greater detail, all in Bank’s discretion.

 

5.            REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants as follows:

 

5.1          Due Organization, Authorization; Power and Authority. Borrower is
duly existing and in good standing as a Registered Organization in its
jurisdiction of formation and is qualified and licensed to do business and is in
good standing in any jurisdiction in which the conduct of its business or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a material adverse effect on
Borrower’s business. In connection with this Agreement, Borrower has delivered
to Bank a completed certificate signed by Borrower, entitled “Perfection
Certificate”. Borrower represents and warrants to Bank that (a) Borrower’s exact
legal name is that indicated on the Perfection Certificate and on the signature
page hereof; (b) Borrower is an organization of the type and is organized in the
jurisdiction set forth in the Perfection Certificate; (c) the Perfection
Certificate accurately sets forth Borrower’s organizational identification
number or accurately states that Borrower has none; (d) the Perfection
Certificate accurately sets forth Borrower’s place of business, or, if more than
one, its chief executive office as well as Borrower’s mailing address (if
different than its chief executive office); (e) Borrower (and each of its
predecessors) has not, in the past five (5) years, changed its jurisdiction of
formation, organizational structure or type, or any organizational number
assigned by its jurisdiction; and (f) all other information set forth on the
Perfection Certificate pertaining to Borrower and each of its Subsidiaries is
accurate and complete (it being understood and agreed that Borrower may from
time to time update certain information in the Perfection Certificate after the
Effective Date, whether by e-mail correspondence, on the Compliance Certificate
or other written disclosure delivered to Bank; provided that such disclosure is
accepted by the Bank by e-mail correspondence or other written disclosure). If
Borrower is not now a Registered Organization but later becomes one, Borrower
shall promptly notify Bank of such occurrence and provide Bank with Borrower’s
organizational identification number.

 

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect or (v) conflict with, contravene, constitute a default or
breach under, or result in or permit the termination or acceleration of, any
material agreement by which Borrower is bound. Borrower is not in default under
any agreement to which it is a party or by which it is bound in which the
default could reasonably be expected to have a material adverse effect on
Borrower’s business.

 

5.2          Collateral. Borrower has good title to, rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens. Borrower
has no Collateral Accounts at or with any bank or financial institution other
than Bank or Bank’s Affiliates except for the Collateral Accounts described in
the Perfection Certificate delivered to Bank in connection herewith and which
Borrower has taken such actions as are necessary to give Bank a perfected
security interest therein, pursuant to the term of Section 6.6(b). The Accounts
are bona fide, existing obligations of the Account Debtors.

 

-6-

 

The Collateral is not in the possession of any third party bailee (such as a
warehouse) except (i) as otherwise provided in the Perfection Certificate or
(ii) at such times as the Collateral may be in transit or is stored or is being
installed at customer sites. None of the components of the Collateral shall be
maintained at locations other than as provided in the Perfection Certificate or
as permitted pursuant to Section 7.2.

 

All Inventory is in all material respects of good and marketable quality, free
from material defects.

 

Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its customers
in the ordinary course of business, (b) over-the-counter software that is
commercially available to the public, and (c) material Intellectual Property
licensed to Borrower and noted on the Perfection Certificate. Each Patent which
it owns or purports to own and which is material to Borrower’s business is valid
and enforceable, and no part of the Intellectual Property which Borrower owns or
purports to own and which is material to Borrower’s business has been judged
invalid or unenforceable, in whole or in part. To the best of Borrower’s
knowledge, no claim has been made that any part of the Intellectual Property
violates the rights of any third party except to the extent such claim would not
reasonably be expected to have a material adverse effect on Borrower’s business.

 

Except as noted on the Perfection Certificate, Borrower is not a party to, nor
is it bound by, any Restricted License.

 

5.3          Litigation. Except as disclosed to Bank pursuant to Section 6.2(i),
there are no actions or proceedings pending or, to the knowledge of any
Responsible Officer, threatened in writing by or against Borrower or any of its
Subsidiaries involving more than, individually or in the aggregate, Five Hundred
Thousand Dollars ($500,000.00).

 

5.4          Financial Statements; Financial Condition. All consolidated
financial statements for Borrower and any of its Subsidiaries delivered to Bank
fairly present in all material respects Borrower’s consolidated financial
condition and Borrower’s consolidated results of operations. There has not been
any material deterioration in Borrower’s consolidated financial condition since
the date of the most recent financial statements submitted to Bank.

 

5.5          Solvency. The fair salable value of Borrower’s consolidated assets
(including goodwill minus disposition costs) exceeds the fair value of
Borrower’s liabilities; Borrower is not left with unreasonably small capital
after the transactions in this Agreement; and Borrower is able to pay its debts
(including trade debts) as they mature.

 

5.6          Regulatory Compliance. Borrower is not an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended. Borrower is not engaged as one of its important activities
in extending credit for margin stock (under Regulations X, T and U of the
Federal Reserve Board of Governors). Borrower (a) has complied in all material
respects with all Requirements of Law, and (b) has not violated any Requirements
of Law the violation of which could reasonably be expected to have a material
adverse effect on its business. None of Borrower’s or any of its Subsidiaries’
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally. Borrower
and each of its Subsidiaries have obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all Governmental Authorities that are necessary to continue their respective
businesses as currently conducted.

 

5.7          Subsidiaries; Investments. Borrower does not own any stock,
partnership, or other ownership interest or other equity securities except for
Permitted Investments.

 

5.8          Tax Returns and Payments; Pension Contributions. Borrower has
timely filed all required tax returns and reports, and Borrower has timely paid
all foreign, federal, state and local taxes, assessments, deposits and
contributions owed by Borrower except (a) to the extent such taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as such reserve or other appropriate

 

-7-

 

provision, if any, as shall be required in conformity with GAAP shall have been
made therefor, or (b) if such taxes, assessments, deposits and contributions do
not, individually or in the aggregate, exceed One Hundred Thousand Dollars
($100,000.00).

 

To the extent Borrower defers payment of any contested taxes, Borrower shall (i)
notify Bank in writing of the commencement of, and any material development in,
the proceedings, and (ii) post bonds or take any other steps required to prevent
the Governmental Authority levying such contested taxes from obtaining a Lien
upon any of the Collateral that is other than a “Permitted Lien.” Borrower is
unaware of any claims or adjustments proposed for any of Borrower’s prior tax
years which could result in additional taxes becoming due and payable by
Borrower in excess of One Hundred Thousand Dollars ($100,000.00). Borrower has
paid all amounts necessary to fund all present pension, profit sharing and
deferred compensation plans in accordance with their terms, and Borrower has not
withdrawn from participation in, and has not permitted partial or complete
termination of, or permitted the occurrence of any other event with respect to,
any such plan which could reasonably be expected to result in any liability of
Borrower, including any liability to the Pension Benefit Guaranty Corporation or
its successors or any other governmental agency.

 

5.9          Use of Proceeds. Borrower shall use the proceeds of the Credit
Extensions (i) for the repayment in full of Prior Lender; and (ii) as working
capital and to fund its general business requirements and not for personal,
family, household or agricultural purposes.

 

5.10        Full Disclosure. No written representation, warranty or other
statement of Borrower in any certificate or written statement given to Bank, as
of the date such representation, warranty, or other statement was made, taken
together with all such written certificates and written statements given to
Bank, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by Bank that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).

 

5.11        Definition of “Knowledge.” For purposes of the Loan Documents,
whenever a representation or warranty is made to Borrower’s knowledge or
awareness, to the “best of” Borrower’s knowledge, or with a similar
qualification, knowledge or awareness means the actual knowledge, after
reasonable investigation, of any Responsible Officer.

 

6.             AFFIRMATIVE COVENANTS

 

Borrower shall do all of the following:

 

6.1           Government Compliance.

 

(a)                 Maintain its and all its Subsidiaries’ legal existence and
good standing in their respective jurisdictions of formation and maintain
qualification in each jurisdiction in which the failure to so qualify would
reasonably be expected to have a material adverse effect on Borrower’s business
or operations. Borrower shall comply, and have each Subsidiary comply, in all
material respects, with all laws, ordinances and regulations to which it is
subject.

 

(b)                Obtain all of the Governmental Approvals necessary for the
performance by Borrower of its obligations under the Loan Documents to which it
is a party and the grant of a security interest to Bank in all of its property.
Borrower shall promptly provide copies of any such obtained Governmental
Approvals to Bank.

 

6.2           Financial Statements, Reports, Certificates. Provide Bank with the
following:

 

(a)                 Quarterly Financial Statements. As soon as available, but no
later than forty-five (45) days after the last day of each calendar quarter, a
company prepared consolidated and consolidating balance sheet, statement of cash
flows and income statement covering Borrower’s consolidated operations for such
calendar quarter, certified by a Responsible Officer and in a form acceptable to
Bank;

 

-8-

 

(b)                AR/AP Agings. Weekly, on the last Business Day of each week,
aged listings of accounts receivable and accounts payable (aged by invoice date)
(collectively, the “Agings Reports”); provided, that in the event Borrower has
maintained a Liquidity Ratio equal to or greater than 2.00:1.00 at all times
during a calendar month, such Agings Reports will only be due monthly within
thirty (30) days after the last day of such month;

 

(c)                 Account Debtor Listing; Inventory Reports. Within thirty
(30) days after the last day of each calendar month, (i) a detailed accounts
receivable ledger submitted electronically, in form and substance reasonably
acceptable to Bank; and (ii) perpetual inventory reports for the Inventory
valued on a first-in, first-out basis at the lower of cost or market (in
accordance with GAAP) or such other inventory reports as are requested by Bank
in its good faith business judgment;

 

(d)                Compliance Certificate. Within thirty (30) days after the
last day of each calendar month (provided, that so long as Borrower maintains
the Minimum Balance, forty-five (45) days after the last day of each quarter), a
duly completed Compliance Certificate signed by a Responsible Officer,
certifying that as of the end of such calendar month, Borrower was in full
compliance with all of the terms and conditions of this Agreement, and setting
forth calculations showing compliance with the financial covenants set forth in
this Agreement and such other information as Bank may reasonably request;

 

(e)                 Annual Operating Budget and Financial Projections. Within
thirty (30) days after the end of each fiscal year of Borrower, and
contemporaneously with any updates or amendments thereto, (i) annual operating
budgets (including income statements, balance sheets and cash flow statements,
by month) for the upcoming fiscal year of Borrower, and (ii) annual financial
projections for the following fiscal year (on a quarterly basis) as approved by
Borrower’s board of directors, together with any related business forecasts used
in the preparation of such annual financial projections;

 

(f)                  Annual Audited Financial Statements. As soon as available,
but no later than one hundred eighty (180) days after the last day of Borrower’s
fiscal year, audited consolidated financial statements prepared under GAAP,
consistently applied, together with an unqualified opinion on the financial
statements from an independent certified public accounting firm reasonably
acceptable to Bank;

 

(g)                Other Statements. Within five (5) days of delivery, copies of
all statements, reports and notices made available to Borrower’s security
holders or to any holders of Subordinated Debt;

 

(h)                SEC Filings. Within five (5) days of filing, copies of all
periodic and other reports, proxy statements and other materials filed by
Borrower with the SEC, any Governmental Authority succeeding to any or all of
the functions of the SEC or with any national securities exchange, or
distributed to its shareholders, as the case may be. Documents required to be
delivered pursuant to the terms hereof (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which Borrower posts such documents, or provides a link thereto, on
Borrower’s website on the Internet at Borrower’s website address; provided,
however, Borrower shall promptly notify Bank in writing (which may be by
electronic mail) of the posting of any such documents;

 

(i)                  Legal Action Notice. A prompt report of any legal actions
pending or threatened in writing against Borrower or any of its Subsidiaries
that could result in damages or costs to Borrower or any of its Subsidiaries of,
individually or in the aggregate, Five Hundred Thousand Dollars ($500,000.00) or
more; and

 

(j)                  Other Financial Information. Other financial information
reasonably requested by Bank.

 

6.3           Inventory; Returns. Keep all Inventory in good and marketable
condition, free from material defects. Returns and allowances between Borrower
and its Account Debtors shall follow Borrower’s customary practices as they
exist at the Effective Date. Borrower must promptly notify Bank of all returns,
recoveries, disputes and claims outside Borrower’s customary practices as they
exist at the Effective Date that involve more than Two Hundred Fifty Thousand
Dollars ($250,000.00).

 

-9-

 

6.4           Taxes; Pensions. Timely file, and require each of its Subsidiaries
to timely file, all required tax returns and reports and timely pay, and require
each of its Subsidiaries to timely pay, all foreign, federal, state and local
taxes, assessments, deposits and contributions owed by Borrower and each of its
Subsidiaries, except for deferred payment of any taxes contested pursuant to the
terms of Section 5.9 hereof, and shall deliver to Bank, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms.

 

6.5           Insurance.

 

(a)                 Keep its business and the Collateral insured for risks and
in amounts, and as the Bank may reasonably request, in each case, standard for
companies in Borrower’s industry and location. Insurance policies shall be in a
form, with financially sound and reputable insurance companies that are not
Affiliates of Borrower, and in amounts that are reasonably satisfactory to Bank
(provided that such amounts shall be deemed to be reasonably satisfactory to
Bank if they are standard for companies in Borrower’s industry and location).
All property policies shall have a lender’s loss payable endorsement showing
Bank as the sole lender loss payee. All liability policies shall show, or have
endorsements showing, Bank as an additional insured. Bank shall be named as
lender loss payee and/or additional insured with respect to any such insurance
providing coverage in respect of any Collateral.

 

(b)                Ensure that proceeds payable under any property policy are,
at Bank’s option, payable to Bank on account of the Obligations.

 

(c)                 At Bank’s request, Borrower shall deliver certified copies
of insurance policies and evidence of all premium payments. Each provider of any
such insurance required under this Section 6.5 shall agree, by endorsement upon
the policy or policies issued by it or by independent instruments furnished to
Bank, that it will give Bank thirty (30) days prior written notice before any
such policy or policies shall be materially altered or canceled. If Borrower
fails to obtain insurance as required under this Section 6.5 or to pay any
amount or furnish any required proof of payment to third persons and Bank, Bank
may make all or part of such payment or obtain such insurance policies required
in this Section 6.5, and take any action under the policies Bank deems prudent.

 

6.6           Operating Accounts.

 

(a)                 Accounts. Maintain all of its and all of its Subsidiaries’
operating and other deposit accounts and securities accounts with Bank and
Bank’s Affiliates, other than (i) deposit accounts exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of Borrower’s employees and identified to Bank by Borrower as such; and (ii)
accounts of Foreign Subsidiaries maintained outside the United States at
financial institutions other than Bank and Bank’s Affiliates (the “Foreign Bank
Accounts”), so long as the aggregate balance in all such Foreign Bank Accounts
does not exceed Twenty Million Dollars ($20,000,000.00) at any time, with
amounts in excess of Five Million Dollars ($5,000,000.00) transferred to an
account of Borrower maintained at Bank within thirty (30) days (or such later
date as Bank shall determine, in its sole but reasonable discretion), after
deposit by such Foreign Subsidiaries in such Foreign Bank Accounts.
Notwithstanding the foregoing, Borrower shall be permitted to maintain its
existing domestic accounts at financial institutions other than Bank and Bank’s
Affiliates (collectively, the “Existing Accounts”), so long as on or before
January 31, 2019, all such Existing Accounts are closed, with the proceeds
transferred to an account of Borrower maintained at Bank or Bank’s Affiliates.

 

(b)                Control Agreements. Provide Bank five (5) days prior written
notice before establishing any Collateral Account at or with any bank or
financial institution other than Bank or Bank’s Affiliates. For each Collateral
Account that Borrower at any time maintains, Borrower shall cause the applicable
bank or financial institution (other than Bank) at or with which any Collateral
Account is maintained to execute and deliver a Control Agreement or other
appropriate instrument with respect to such Collateral Account to perfect Bank’s
Lien in such Collateral Account in accordance with the terms hereunder which
Control Agreement may not be terminated without the prior written consent of
Bank. The provisions of the previous sentence shall not apply to Foreign Bank
Accounts held by Immaterial Foreign Subsidiaries (unless such Immaterial Foreign
Subsidiary owning such Foreign Bank Account becomes a Loan Party hereunder),
deposit accounts exclusively used for payroll, payroll taxes and

 

-10-

 

other employee wage and benefit payments to or for the benefit of Borrower’s
employees and identified to Bank by Borrower as such.

 

(c)                 Collection of Accounts. Borrower shall direct Account
Debtors to deliver or transmit all proceeds of Accounts into a lockbox account,
or such other “blocked account” as specified by Bank (either such account, the
“Cash Collateral Account”). Whether or not an Event of Default has occurred and
is continuing, Borrower shall immediately deliver all payments on and proceeds
of Accounts to the Cash Collateral Account. All amounts received in the Cash
Collateral Account shall be (i) prior to the occurrence and continuance of an
Event of Default, transferred on a daily basis to Borrower’s operating account
with Bank; and (ii) after the occurrence and during the continuance of an Event
of Default, applied pursuant to Section 9.4 hereof. Borrower hereby authorizes
Bank to transfer to the Cash Collateral Account any amounts that Bank reasonably
determines are proceeds of the Accounts (provided that Bank is under no
obligation to do so and this allowance shall in no event relieve Borrower of its
obligations hereunder).

 

(d)                Business Credit Card Accounts. Borrower shall be permitted to
maintain is existing unsecured credit cards at financial institutions other than
Bank and Bank’s Affiliates (the “Existing Credit Card Accounts”), so long as (i)
such Existing Credit Card Accounts have an aggregate maximum balance for all
such Existing Credit Card Accounts at all times equal to or less than Five
Hundred Thousand Dollars ($500,000.00); and (ii) on or before the date that is
one hundred eighty (180) days after the Effective Date, such Existing Credit
Cards Accounts are canceled and/or closed, as the case may be.

 

6.7           Financial Covenants. Maintain the following as indicated:

 

(a)                 Liquidity Ratio. For any monthly period in which the
Borrower has failed to maintain the Minimum Balance for any day in such month,
Borrower shall maintain at all times, to be certified by Borrower as of the last
day of each calendar month, a Liquidity Ratio equal to or greater than
1.50:1.00.

 

(b)                Revenue. For any calendar quarter in which the Borrower has
failed to maintain the Minimum Balance for any day in such fiscal quarter AND
Borrower has maintained a Liquidity Ratio less than 2.25:1.00 on any day in such
fiscal quarter, Borrower shall achieve revenue, measured in accordance with GAAP
on a trailing twelve month basis as of the last day of such fiscal quarter, of
at least the following:

 

Trailing Twelve Month Period Ending Minimum Revenue March 31, 2019
 $70,000,000.00 June 30, 2019 $80,000,000.00 September 30, 2019 $90,000,000.00
December 31, 2019 $100,000,000.00 March 31, 2020 $115,000,000.00 June 30, 2020
$125,000,000.00 September 30, 2020 $135,000,000.00 December 31, 2020
$150,000,000.00

 

Minimum revenue financial covenant requirements for the fiscal quarterly periods
in subsequent fiscal years will be determined by Bank annually, on or before
March 31 of each such fiscal year, at the greater of (i) a twenty-five percent
(25.0%) cushion to the revenue forecasts contained in the projections for each
such fiscal year provided by Borrower to Bank in accordance with Section 6.2(e),
and (ii) twenty percent (20.0%) year-over year

 

-11-

 

annual growth for each corresponding quarterly test period, unless the Borrower
and the Bank shall otherwise agree in writing.

 

6.8          Protection of Intellectual Property Rights.

 

(a)                 (i) Protect, defend and maintain the validity and
enforceability of its Intellectual Property that is material to the conduct of
its business; (ii) promptly advise Bank in writing of material infringements or
any other event that could reasonably be expected to materially and adversely
affect the value of its Intellectual Property that is material to the conduct of
its business; and (iii) not allow any Intellectual Property material to
Borrower’s business to be abandoned, forfeited or dedicated to the public
without Bank’s written consent.

 

(b)                Provide written notice to Bank within ten (10) days of
entering or becoming bound by any Restricted License (other than
over-the-counter software that is commercially available to the public).
Borrower shall take commercially reasonable steps as the Bank may reasonably
request to obtain the consent of, or waiver by, any person whose consent or
waiver is necessary for (i) any Restricted License to be deemed “Collateral” and
for Bank to have a security interest in it that might otherwise be restricted or
prohibited by law or by the terms of any such Restricted License, whether now
existing or entered into in the future, and (ii) Bank to have the ability in the
event of a liquidation of any Collateral to dispose of such Collateral in
accordance with Bank’s rights and remedies under this Agreement and the other
Loan Documents.

 

6.9          Litigation Cooperation. From the date hereof and continuing through
the termination of this Agreement, make available to Bank, without expense to
Bank, Borrower and its officers, employees and agents and Borrower’s books and
records, to the extent that Bank may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to Borrower; provided however, that,
Borrower and its Subsidiaries shall not be required to disclose or provide any
books and records or otherwise be required to disclose or provide any
information (i) that constitutes non-financial trade secrets or non-financial
proprietary information of Borrower or any of its Subsidiaries or any of their
respective customers and/or suppliers, (ii) in respect of which disclosure to
the Bank (or any of their respective representatives) is prohibited by any
applicable law, (iii) that is subject to attorney-client or similar privilege or
constitutes attorney work product or (iv) in respect of which Borrower or any
Subsidiary owes confidentiality obligations to any third party (provided such
confidentiality obligations were not entered into solely in contemplation of the
requirements of this Section 6.9).

 

6.10        Access to Collateral; Books and Records. Upon the Borrower failing
to maintain the Minimum Balance, no later than ninety (90) days thereafter (or
such later date as Bank shall determine, in its sole discretion), with no less
than five (5) Business Days’ notice, Bank shall conduct an inspection of
Borrower’s Accounts, the Collateral, and Borrower’s Books. Thereafter, Borrower
shall allow Bank, or its agents, at reasonable times, on five (5) Business Days’
notice (provided no notice is required if an Event of Default has occurred and
is continuing), to inspect the Collateral and audit and copy Borrower’s Books.
Such inspections or audits shall be conducted no more often than once every
twelve (12) months (or more frequently as Bank shall determine conditions
warrant, provided that such inspections shall be limited to no more than four
(4) times in any twelve (12) months), unless an Event of Default has occurred
and is continuing in which case such inspections and audits shall occur as often
as Bank shall determine is necessary. The foregoing inspections and audits shall
be at Borrower’s expense, and the charge therefor shall be $1,000.00 per person
per day (or such higher amount as shall represent Bank’s then-current standard
charge for the same), plus reasonable and documented out-of-pocket expenses. In
the event Borrower and Bank schedule an audit more than ten (10) days in
advance, and Borrower cancels or seeks to reschedule the audit with less than
ten (10) days written notice to Bank, then (without limiting any of Bank’s
rights or remedies), Borrower shall pay Bank a fee of $2,000.00 plus any
reasonable and documented out-of-pocket expenses incurred by Bank to compensate
Bank for the anticipated costs and expenses of the cancellation or rescheduling.

 

6.11        Formation or Acquisition of Subsidiaries. Notwithstanding and
without limiting the negative covenants contained in Sections 7.3 and 7.7
hereof, within thirty (30) days in the case of a Domestic Subsidiary (excluding
a US Holdco) or ninety (90) days in the case of a Foreign Subsidiary and/or US
Holdco (or such later date as Bank shall determine, in its sole but reasonable
discretion) following the date that Borrower or any Guarantor forms any direct
or indirect Subsidiary or acquires any direct or indirect Subsidiary after the
Effective Date, Borrower or such Guarantor, as applicable, shall (a) cause such
new Subsidiary to provide to Bank a joinder to

 

-12-

 

this Agreement to become a co-borrower hereunder or a Guaranty to become a
Guarantor hereunder, together with such appropriate financing statements and/or
Control Agreements, all in form and substance reasonably satisfactory to Bank
(including being sufficient to grant Bank a first priority Lien (subject to
Permitted Liens) in and to the assets of such newly formed or acquired
Subsidiary), (b) provide to Bank appropriate certificates and powers and
financing statements, pledging all of the direct or beneficial ownership
interest in such new Subsidiary, in form and substance reasonably satisfactory
to Bank and (c) provide to Bank all other documentation in form and substance
satisfactory to Bank, including one or more opinions of counsel satisfactory to
Bank, which in its opinion is appropriate with respect to the execution and
delivery of the applicable documentation referred to above; provided, that with
respect to any Foreign Subsidiary and/or US Holdco, in the event that Borrower
provides Bank evidence reasonably satisfactory to Bank that (i) the grant of a
continuing pledge and security interest in and to the assets of any such Foreign
Subsidiary and/or US Holdco, (ii) the guaranty of the Obligations of the
Borrower by any such Foreign Subsidiary and/or US Holdco (or, in either case,
subsidiary thereof) (iii) the pledge by Borrower of a perfected security
interest in more than two-thirds of the stock, units or other evidence of
ownership of each Foreign Subsidiary or US Holdco and/or (iv) the provision of a
joinder to become co-borrower under this Agreement by any such Foreign
Subsidiary and/or US Holdco (or, in either case, subsidiary thereof), would be
expected to have a material adverse tax effect on the Borrower, then the
Borrower shall: (A) if such Foreign Subsidiary and/or US Holdco is a first-tier
Subsidiary of Borrower, be required only to grant and pledge to Bank a perfected
security interest in up to sixty-five percent (65%) of the stock, units or other
evidence of ownership of such Foreign Subsidiary and/or US Holdco (it being
understood that none of the assets of such Foreign Subsidiary and/or US Holdco
will in such case be pledged to Bank as Collateral and that such Foreign
Subsidiary and/or US Holdco (or, in either case, subsidiary thereof) will
neither guaranty the Obligations of the Borrower nor become a co-borrower under
this Agreement) and (B) if such Subsidiary is a Subsidiary of a Foreign
Subsidiary and/or US Holdco, not be required to (x) grant or pledge to Bank a
perfected security interest in the stock, units or other evidence of ownership
of such Subsidiary, or any assets thereof or (y) have such Subsidiary guaranty
the Obligations of the Borrower or become a co-borrower under this Agreement.
Notwithstanding anything to the contrary in this Agreement, in no event shall
any Subsidiary of Borrower be required to grant security or provide a guaranty
of the Obligations to Bank to the extent that (A) Borrower provides Bank
evidence reasonably acceptable to Bank that (i) such grant of security or
guaranty would violate any applicable law or any contractual obligation (and in
the case of such contractual obligation, not entered into in contemplation of
the acquisition or formation of such Subsidiary) or (ii) would require
governmental (including regulatory) consent, approval, license or authorization
to provide security or give a guarantee, unless such consent, approval, license
or authorization has been received or (B) Borrower and Bank mutually agree that
the cost or other consequences of providing a guarantee or granting security
shall be excessive in view of the benefits obtained by the Bank therefrom. Any
document, agreement, or instrument executed or issued pursuant to this Section
6.11 shall be a Loan Document. The foregoing requirements of this Section 6.11
shall not apply to any Immaterial Foreign Subsidiary, and so long as Borrower
maintains the Minimum Balance, Borrower shall be permitted to create any such
Immaterial Foreign Subsidiary upon five (5) Business Days prior written notice
to Bank.

 

6.12        Designated Senior Indebtedness. Borrower shall designate all
principal of, interest (including all interest accruing after the commencement
of any bankruptcy or similar proceeding, whether or not a claim for
post-petition interest is allowable as a claim in any such proceeding), and all
fees, costs, expenses and other amounts accrued or due under this Agreement as
“Designated Senior Indebtedness”, or such similar term, in any future
Subordinated Debt incurred by Borrower after the date hereof, if such
Subordinated Debt contains such term or similar term and if the effect of such
designation is to grant to Bank the same or similar rights as granted to Bank as
a holder of “Designated Senior Indebtedness” under the applicable indenture or
other loan arrangement.

 

6.13        Further Assurances. Execute any further instruments and take further
action as Bank reasonably requests to perfect or continue Bank’s Lien in the
Collateral or to effect the purposes of this Agreement. Deliver to Bank, within
five (5) days after the same are sent or received, copies of all correspondence,
reports, documents and other filings with any Governmental Authority regarding
compliance with or maintenance of Governmental Approvals or Requirements of Law
or that could reasonably be expected to have a material effect on any of the
Governmental Approvals or otherwise on the operations of Borrower or any of its
Subsidiaries.

 

6.14        Post-closing Matters. Borrower shall deliver the following to Bank
in the time frames indicated below:

 

-13-

 

(a)                 On or before the date that is thirty (30) days after the
Effective Date (or such later date as Bank shall determine, in its sole but
reasonable discretion), provide Bank evidence satisfactory to Bank that the
insurance policies and endorsements required by Section 6.5 hereof are in full
force and effect, together with appropriate evidence showing loss payable and/or
additional insured clauses or endorsements in favor of Bank; and

 

(b)                On or before January 31, 2019 (or such later date as Bank
shall determine, in its sole but reasonable discretion), deliver to Bank a
landlord’s consent in favor of Bank for each leased location of Borrower, by
each respective landlord thereof, together with the duly executed signatures
thereto.

 

7.             NEGATIVE COVENANTS

 

Borrower shall not do any of the following without Bank’s prior written consent:

 

7.1           Dispositions. Convey, sell, lease, transfer, assign, or otherwise
dispose of (collectively, “Transfer”), or permit any of its Subsidiaries to
Transfer, all or any part of its business or property, except for (a) Transfers
of Inventory in the ordinary course of business (including on an intracompany
basis); (b) Transfers of worn-out or obsolete Equipment or other property that
is, in each case, in the reasonable judgment of Borrower, no longer economically
practicable to maintain or useful in the ordinary course of business of
Borrower; (c) Transfers consisting of Permitted Liens and Permitted Investments;
(d) Transfers to customers’ of Equipment located at a customer’s site for
research and collaboration; (e) Transfers consisting of Borrower’s use or
transfer of money or Cash Equivalents in a manner that is not prohibited by the
terms of this Agreement or the other Loan Documents; (f) Transfers consisting of
(i) licensing and cross-licensing (including sub-licensing) arrangements
involving any technology, Intellectual Property, Intellectual Property rights of
Borrower or any Subsidiary in the ordinary course of business, (ii)
abandonments, cancellations or lapses of Intellectual Property rights or
issuances or registrations, or applications for issuances or registrations, of
Intellectual Property rights in the ordinary course of business, or which, in
the good faith determination of Borrower, are not material to the conduct of the
business of Borrower or its Subsidiaries, or are no longer economical to
maintain in light of its use and (iii) of any technology, intellectual property
or other Intellectual Property rights of Borrower or any Subsidiary involving
their customers in the ordinary course of business; (g) the leasing or
subleasing of real property in the ordinary course of business; (h) Transfers of
notes receivable or accounts receivable in the ordinary course of business
(including any discount and/or forgiveness thereof) or in connection with the
collection or compromise thereof, or as part of any bankruptcy or similar
proceeding; (i) (i) any termination of any lease, sublease, license or
sub-license in the ordinary course of business (and any related Transfer of
improvements made to leased real property resulting therefrom), (ii) any
expiration of any option agreement in respect of real or personal property, and
(iii) any surrender or waiver of contractual rights or the settlement, release
or surrender of contractual rights or litigation claims (including in tort) in
the ordinary course of business; (j) Transfers and/or terminations of, or
constituting, leases, subleases, licenses, sublicenses or cross-licenses
(including the provision of software under any open source license), the
Transfers or terminations of which (i) do not materially interfere with the
business of the Borrower and its Subsidiaries, (ii) relate to closed facilities
or the discontinuation of any product line or (iii) are made in the ordinary
course of business; (k) any sale of motor vehicles and information technology
equipment purchased at the end of an operating lease and resold thereafter; and
(l) other Transfers not otherwise permitted in clauses (a) through (k) involving
assets having a fair market value of not more than One Million Dollars
($1,000,000.00) in any fiscal year, so long as immediately prior to and after
giving effect to any such Transfers pursuant to this clause (l), Borrower has
maintained the Minimum Balance.

 

7.2           Changes in Business, Management, Control, or Business Locations.
(a) Engage in or permit any of its Subsidiaries to engage in any business other
than the businesses currently engaged in by Borrower and such Subsidiary, as
applicable, or reasonably related thereto; (b) liquidate or dissolve; provided
that any Subsidiary that is not a Loan Party can liquidate or dissolve, so long
as the assets of such Subsidiary are transferred to a Loan Party and there would
be no material adverse tax effect on the Borrower resulting from such transfer
(as determined by Borrower); (c) fail to provide notice to Bank of any Key
Person departing from or ceasing to be employed by Borrower within five (5) days
after such Key Person’s departure from Borrower; or (d) permit or suffer any
Change in Control.

 

Borrower shall not, without at least thirty (30) days prior written notice to
Bank: (1) add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than One

 

-14-

 

Hundred Thousand Dollars ($100,000.00) in Borrower’s assets or property) or
deliver any portion of the Collateral valued, individually or in the aggregate,
in excess of One Hundred Thousand Dollars ($100,000.00) to a bailee at a
location other than to a bailee and at a location already disclosed in the
Perfection Certificate (or at such times as the Collateral may be in transit or
stored or being installed at customer sites), (2) change its jurisdiction of
organization, (3) change its organizational structure or type, (4) change its
legal name, or (5) change any organizational number (if any) assigned by its
jurisdiction of organization. If Borrower intends to deliver any portion of the
Collateral valued, individually or in the aggregate, in excess of One Hundred
Thousand Dollars ($100,000.00) to a bailee, and Bank and such bailee are not
already parties to a bailee agreement governing both the Collateral and the
location to which Borrower intends to deliver the Collateral, then Borrower will
first receive the written consent of Bank, and such bailee shall execute and
deliver a bailee agreement in form and substance satisfactory to Bank.

 

7.3           Mergers or Acquisitions. Merge or consolidate, or permit any of
its Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (including, without limitation, by
the formation of any Subsidiary), other than (i) in accordance with clause
(d)(ii) of the definition of Permitted Investments and (ii) the formation of
Immaterial Foreign Subsidiaries to the extent permitted pursuant to Section
6.11. A Subsidiary may merge or consolidate into another Subsidiary or into
Borrower.

 

7.4           Indebtedness. Create, incur, assume, or be liable for any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness.

 

7.5           Encumbrance. Create, incur, allow, or suffer any Lien on any of
its property, or assign or convey any right to receive income, including the
sale of any Accounts, or permit any of its Subsidiaries to do so, except for
Permitted Liens, permit any Collateral not to be subject to the first priority
security interest granted herein, or enter into any agreement, document,
instrument or other arrangement (except with or in favor of Bank) with any
Person which directly or indirectly prohibits or has the effect of prohibiting
Borrower or any Subsidiary from assigning, mortgaging, pledging, granting a
security interest in or upon, or encumbering any of Borrower’s or any
Subsidiary’s Intellectual Property, except as is otherwise permitted in Section
7.1 hereof and the definition of “Permitted Liens” herein.

 

7.6           Maintenance of Collateral Accounts. Maintain any Collateral
Account except pursuant to the terms of Section 6.6(b) hereof.

 

7.7           Distributions; Investments. (a) Pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock;
provided that Borrower may (i) convert any of its convertible securities into
other securities pursuant to the terms of such convertible securities or
otherwise in exchange thereof, (ii) pay dividends solely in common stock; (iii)
repurchase the stock of former employees or consultants pursuant to stock
repurchase agreements so long as an Event of Default does not exist at the time
of any such repurchase and would not exist after giving effect to any such
repurchase; (iv) make cash payments in lieu of the issuance of fractional shares
in connection with the exercise of warrants, options or other securities
convertible into or exchangeable for capital stock, or in connection with
dividends, share splits, reverse share splits (or any combination thereof) and
other Investments permitted hereunder, in an aggregate maximum amount not to
exceed One Hundred Thousand Dollars ($100,000.00) in any fiscal year; or (v)
cash dividends approved by the Borrower’s board of directors, in an aggregate
maximum amount not to exceed One Million Dollars ($1,000,000.00) so long as
immediately prior to and after giving effect to any such dividend or
distribution pursuant to this clause (v), (i) no Event of Default has occurred
and is continuing, or would result immediately after giving effect to such
dividend, and (ii) Borrower has maintained the Minimum Balance; or (b) directly
or indirectly make any Investment (including, without limitation, by the
formation of any Subsidiary), other than Permitted Investments, or permit any of
its Subsidiaries to do so.

 

7.8           Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower, except
for transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.

 

7.9           Subordinated Debt. (a) Make or permit any payment on any
Subordinated Debt, except under the terms of the subordination, intercreditor,
or other similar agreement to which such Subordinated Debt is subject,

 

-15-

 

or (b) amend any provision in any document relating to the Subordinated Debt
which would increase the amount thereof, provide for earlier or greater
principal, interest, or other payments thereon, or adversely affect the
subordination thereof to Obligations owed to Bank.

 

7.10         Compliance. Become an “investment company” or a company controlled
by an “investment company”, under the Investment Company Act of 1940, as
amended, or undertake as one of its important activities extending credit to
purchase or carry margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System), or use the proceeds of any Credit
Extension for that purpose; fail to (a) meet the minimum funding requirements of
ERISA, (b) prevent a Reportable Event or Prohibited Transaction, as defined in
ERISA, from occurring, or (c) comply with the Federal Fair Labor Standards Act,
the failure of any of the conditions described in clauses (a) through (c) which
could reasonably be expected to have a material adverse effect on Borrower’s
business; or violate any other law or regulation, if the violation could
reasonably be expected to have a material adverse effect on Borrower’s business,
or permit any of its Subsidiaries to do so; withdraw or permit any Subsidiary to
withdraw from participation in, permit partial or complete termination of, or
permit the occurrence of any other event with respect to, any present pension,
profit sharing and deferred compensation plan which could reasonably be expected
to result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.

 

8.              EVENTS OF DEFAULT

 

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

 

8.1            Payment Default. Borrower fails to (a) make any payment of
principal or interest on any Credit Extension when due, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) Business Day cure period shall not apply to payments
due on the Term Loan Maturity Date). During the cure period, the failure to make
or pay any payment specified under clause (b) hereunder is not an Event of
Default (but no Credit Extension will be made during the cure period);

 

8.2            Covenant Default.

 

(a)                 Borrower fails or neglects to perform any obligation in
Sections 6.2, 6.4, 6.5, 6.6, 6.7, 6.8(c), 6.10, 6.11 or violates any covenant in
Section 7; or

 

(b)                Borrower fails or neglects to perform, keep, or observe any
other term, provision, condition, covenant or agreement contained in this
Agreement (including, without limitation, the on-going requirement to update the
Perfection Certificate pursuant to Section 5.1), or any Loan Documents, and as
to any default (other than those specified in this Section 8) under such other
term, provision, condition, covenant or agreement that can be cured, has failed
to cure the default within ten (10) days after the occurrence thereof; provided,
however, that if the default cannot by its nature be cured within the ten (10)
day period or cannot after diligent attempts by Borrower be cured within such
ten (10) day period, and such default is likely to be cured within a reasonable
time, then Borrower shall have an additional period (which shall not in any case
exceed thirty (30) days) to attempt to cure such default, and within such
reasonable time period the failure to cure the default shall not be deemed an
Event of Default (but no Credit Extensions shall be made during such cure
period). Cure periods provided under this section shall not apply to any
financial covenants or any other covenants set forth in clause (a) above;

 

8.3            Material Adverse Change. A Material Adverse Change occurs:

 

8.4            Attachment; Levy; Restraint on Business.

 

(a)                 (i) The service of process seeking to attach, by trustee or
similar process, any funds of Borrower or of any entity under the control of
Borrower (including a Subsidiary), or (ii) a notice of lien or levy is filed
against any of Borrower’s assets by any Governmental Authority, and the same
under subclauses (i) and (ii) hereof are not, within ten (10) days after the
occurrence thereof, discharged or stayed (whether through the posting

 

-16-

 

of a bond or otherwise); provided, however, no Credit Extensions shall be made
during any ten (10) day cure period; or

 

(b)                (i) any material portion of Borrower’s assets is attached,
seized, levied on, or comes into possession of a trustee or receiver, or
(ii) any court order enjoins, restrains, or prevents Borrower from conducting
all or any material part of its business;

 

8.5            Insolvency. (a) Borrower or any of its Subsidiaries is unable to
pay its debts (including trade debts) as they become due or otherwise becomes
insolvent; (b) Borrower or any of its Subsidiaries begins an Insolvency
Proceeding; or (c) an Insolvency Proceeding is begun against Borrower or any of
its Subsidiaries and is not dismissed or stayed within thirty (30) days (but no
Credit Extensions shall be made while any of the conditions described in clause
(a) exist and/or until any Insolvency Proceeding is dismissed);

 

8.6            Other Agreements. There is, under any agreement to which Borrower
or any Guarantor is a party with a third party or parties, (a) any default
resulting in a right by such third party or parties, whether or not exercised,
to accelerate the maturity of any Indebtedness in an amount individually or in
the aggregate in excess of Five Hundred Thousand Dollars ($500,000.00); or
(b) any breach or default by Borrower or Guarantor, the result of which could
have a material adverse effect on Borrower’s or any Guarantor’s business;

 

8.7            Judgments; Penalties. One or more fines, penalties or final
judgments, orders or decrees for the payment of money in an amount, individually
or in the aggregate, of at least Five Hundred Thousand Dollars ($500,000.00)
(not covered by independent third-party insurance as to which liability has been
accepted by such insurance carrier) shall be rendered against Borrower by any
Governmental Authority, and the same are not, within ten (10) days after the
entry, assessment or issuance thereof, discharged, satisfied, or paid, or after
execution thereof, stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of any such stay (provided that no Credit
Extensions will be made prior to the satisfaction, payment, discharge, stay, or
bonding of such fine, penalty, judgment, order or decree);

 

8.8            Misrepresentations. Borrower or any Person acting for Borrower
makes any representation, warranty, or other statement now or later in this
Agreement, any Loan Document or in any writing delivered to Bank or to induce
Bank to enter this Agreement or any Loan Document, and such representation,
warranty, or other statement is incorrect in any material respect when made;

 

8.9            Subordinated Debt. Any document, instrument, or agreement
evidencing any Subordinated Debt shall for any reason be revoked or invalidated
or otherwise cease to be in full force and effect, any Person shall be in breach
thereof or contest in any manner the validity or enforceability thereof or deny
that it has any further liability or obligation thereunder, or the Obligations
shall for any reason be subordinated or shall not have the priority contemplated
by this Agreement or any applicable subordination or intercreditor agreement; or

 

8.10          Governmental Approvals. Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal cause, or could reasonably be expected to cause, a
Material Adverse Change.

 

9.               BANK’S RIGHTS AND REMEDIES

 

9.1             Rights and Remedies. Upon the occurrence and during the
continuance of an Event of Default, Bank may, without notice or demand, do any
or all of the following:

 

(a)                 declare all Obligations immediately due and payable (but if
an Event of Default described in Section 8.5 occurs all Obligations are
immediately due and payable without any action by Bank);

 

-17-

 

(b)                stop advancing money or extending credit for Borrower’s
benefit under this Agreement or under any other agreement between Borrower and
Bank;

 

(c)                 demand that Borrower (i) deposit cash with Bank in an amount
equal to at least 105% (110% for Letters of Credit denominated in a Currency
other than Dollars), of the Dollar Equivalent of the aggregate face amount of
all Letters of Credit remaining undrawn (plus all interest, fees, and costs due
or to become due in connection therewith (as estimated by Bank in its good faith
business judgment)), to secure all of the Obligations relating to such Letters
of Credit, as collateral security for the repayment of any future drawings under
such Letters of Credit, and Borrower shall forthwith deposit and pay such
amounts, and (ii) pay in advance all letter of credit fees scheduled to be paid
or payable over the remaining term of any Letters of Credit;

 

(d)                terminate any FX Contracts;

 

(e)                 verify the amount of, demand payment of and performance
under, and collect any Accounts and General Intangibles, settle or adjust
disputes and claims directly with Account Debtors for amounts on terms and in
any order that Bank considers advisable, and notify any Person owing Borrower
money of Bank’s security interest in such funds;

 

(f)                  make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral. Borrower shall assemble the Collateral if Bank requests and make it
available as Bank designates. Bank may enter premises where the Collateral is
located, take and maintain possession of any part of the Collateral, and pay,
purchase, contest, or compromise any Lien which appears to be prior or superior
to its security interest and pay all expenses incurred. Borrower grants Bank a
license to enter and occupy any of its premises, without charge, to exercise any
of Bank’s rights or remedies;

 

(g)                apply to the Obligations any (i) balances and deposits of
Borrower it holds, or (ii) any amount held by Bank owing to or for the credit or
the account of Borrower;

 

(h)                ship, reclaim, recover, store, finish, maintain, repair,
prepare for sale, advertise for sale, and sell the Collateral. Bank is hereby
granted a non-exclusive, royalty-free license or other right to use, without
charge, Borrower’s labels, Patents, Copyrights, mask works, rights of use of any
name, trade secrets, trade names, Trademarks, and advertising matter, or any
similar property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section, Borrower’s rights under all licenses
and all franchise agreements inure to Bank’s benefit;

 

(i)                  place a “hold” on any account maintained with Bank and/or
deliver a notice of exclusive control, any entitlement order, or other
directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;

 

(j)                  provided the Bank has commenced exercising its rights and
remedies hereunder, demand and receive possession of Borrower’s Books; and

 

(k)                exercise all rights and remedies available to Bank under the
Loan Documents or at law or equity, including all remedies provided under the
Code (including disposal of the Collateral pursuant to the terms thereof).

 

9.2          Power of Attorney. Borrower hereby irrevocably appoints Bank as its
lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) sign Borrower’s name on any
invoice or bill of lading for any Account or drafts against Account Debtors; (c)
settle and adjust disputes and claims about the Accounts directly with Account
Debtors, for amounts and on terms Bank determines reasonable; (d) make, settle,
and adjust all claims under Borrower’s insurance policies; (e) pay, contest or
settle any Lien, charge, encumbrance, security interest, and adverse claim in or
to the Collateral, or any judgment based thereon, or otherwise take any action
to terminate or discharge the same; and (f) transfer the Collateral into the
name of Bank or a third party as the Code permits. Borrower hereby appoints Bank
as its lawful attorney-in-fact to sign Borrower’s name on any documents
necessary

 

-18-

 

to perfect or continue the perfection of Bank’s security interest in the
Collateral regardless of whether an Event of Default has occurred until all
Obligations have been satisfied in full and Bank is under no further obligation
to make Credit Extensions hereunder. Bank’s foregoing appointment as Borrower’s
attorney in fact, and all of Bank’s rights and powers, coupled with an interest,
are irrevocable until all Obligations have been fully repaid and performed and
Bank’s obligation to provide Credit Extensions terminates.

 

9.3          Protective Payments. If Borrower fails to obtain the insurance
called for by Section 6.5 or fails to pay any premium thereon or fails to pay
any other amount which Borrower is obligated to pay under this Agreement or any
other Loan Document or which may be required to preserve the Collateral, Bank
may obtain such insurance or make such payment, and all amounts so paid by Bank
are Bank Expenses and immediately due and payable, bearing interest at the
Default Rate, and secured by the Collateral. Bank will make reasonable efforts
to provide Borrower with notice of Bank obtaining such insurance at the time it
is obtained or within a reasonable time thereafter. No payments by Bank are
deemed an agreement to make similar payments in the future or Bank’s waiver of
any Event of Default.

 

9.4          Application of Payments and Proceeds Upon Default. If an Event of
Default has occurred and is continuing, Bank shall have the right to apply in
any order any funds in its possession, whether from Borrower account balances,
payments, proceeds realized as the result of any collection of Accounts or other
disposition of the Collateral, or otherwise, to the Obligations. Bank shall pay
any surplus to Borrower by credit to the Designated Deposit Account or to other
Persons legally entitled thereto; Borrower shall remain liable to Bank for any
deficiency. If Bank, directly or indirectly, enters into a deferred payment or
other credit transaction with any purchaser at any sale of Collateral, Bank
shall have the option, exercisable at any time, of either reducing the
Obligations by the principal amount of the purchase price or deferring the
reduction of the Obligations until the actual receipt by Bank of cash therefor.

 

9.5          Bank’s Liability for Collateral. So long as Bank complies with
reasonable banking practices regarding the safekeeping of the Collateral in the
possession or under the control of Bank, Bank shall not be liable or responsible
for: (a) the safekeeping of the Collateral; (b) any loss or damage to the
Collateral; (c) any diminution in the value of the Collateral; or (d) any act or
default of any carrier, warehouseman, bailee, or other Person. Borrower bears
all risk of loss, damage or destruction of the Collateral.

 

9.6          No Waiver; Remedies Cumulative. Bank’s failure, at any time or
times, to require strict performance by Borrower of any provision of this
Agreement or any other Loan Document shall not waive, affect, or diminish any
right of Bank thereafter to demand strict performance and compliance herewith or
therewith. No waiver hereunder shall be effective unless signed by the party
granting the waiver and then is only effective for the specific instance and
purpose for which it is given. Bank’s rights and remedies under this Agreement
and the other Loan Documents are cumulative. Bank has all rights and remedies
provided under the Code, by law, or in equity. Bank’s exercise of one right or
remedy is not an election and shall not preclude Bank from exercising any other
remedy under this Agreement or other remedy available at law or in equity, and
Bank’s waiver of any Event of Default is not a continuing waiver. Bank’s delay
in exercising any remedy is not a waiver, election, or acquiescence.

 

9.7          Demand Waiver. Borrower waives demand, notice of default or
dishonor, notice of payment and nonpayment, notice of any default, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees held by Bank on which
Borrower is liable.

 

10.          NOTICES

 

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below.

 

-19-

 

Bank or Borrower may change its mailing or electronic mail address or facsimile
number by giving the other party written notice thereof in accordance with the
terms of this Section 10.

 

  If to Borrower: c/o Viewray, Inc.     2 Thermo Fisher Way     Oakwood Village,
Ohio 44146     Attn: Robert McCormack     Fax:  (800) 417-3459     Email:
rmccormack@viewray.com           Website URL: https://viewray.com   with a copy
to: Davis Polk & Wardwell LLP     450 Lexington Avenue       New York, New York
10017     Attn: Joseph Hadley     Fax: (212) 450-4007     Email:
joseph.hadley@davispolk.com

 

  If to Bank: Silicon Valley Bank     380 Interlocken Crescent, Suite 600    
Broomfield, Colorado 80021     Attn: Tom Hertzberg     Fax:  (303) 469-9088    
Email:  thertzberg@svb.com         with a copy to: Riemer & Braunstein LLP    
One Center Plaza     Boston, Massachusetts  02108     Attn: Charles W. Stavros,
Esquire     Fax: (617) 880-3456     Email: cstavros@riemerlaw.com

 

11.          CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

 

Except as otherwise expressly provided in any of the Loan Documents, New York
law governs the Loan Documents without regard to principles of conflicts of law.
Borrower and Bank each submit to the exclusive jurisdiction of the State and
Federal courts in New York, New York; provided, however, that nothing in this
Agreement shall be deemed to operate to preclude Bank from bringing suit or
taking other legal action in any other jurisdiction to realize on the Collateral
or any other security for the Obligations, or to enforce a judgment or other
court order in favor of Bank. Borrower expressly submits and consents in advance
to such jurisdiction in any action or suit commenced in any such court, and
Borrower hereby waives any objection that it may have based upon lack of
personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in,
or subsequently provided by Borrower in accordance with, Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

-20-

 

This Section 11 shall survive the termination of this Agreement.

 

12.          GENERAL PROVISIONS

 

12.1        Successors and Assigns. This Agreement binds and is for the benefit
of the successors and permitted assigns of each party. Borrower may not assign
this Agreement or any rights or obligations under it without Bank’s prior
written consent (which may be granted or withheld in Bank’s discretion). Bank
has the right, without the consent of or notice to Borrower, to sell, transfer,
assign, negotiate, or grant participation in all or any part of, or any interest
in, Bank’s obligations, rights, and benefits under this Agreement and the other
Loan Documents; provided, that so long as an Event of Default has not occurred
and is not continuing, Bank shall endeavor to provide Borrower contemporaneous
notice of any such sale, transfer, assignment, or participation hereunder, but
the failure of Bank to provide such notice shall not be deemed a breach of this
Agreement by Bank.

 

12.2        Indemnification. Borrower agrees to indemnify, defend and hold Bank
and its directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank (each, an “Indemnified Person”) harmless
against: (i) all obligations, demands, claims, and liabilities (collectively,
“Claims”) claimed or asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (ii) all losses or expenses
(including Bank Expenses) in any way suffered, incurred, or paid by such
Indemnified Person as a result of, following from, consequential to, or arising
from transactions between Bank and Borrower (including reasonable attorneys’
fees and expenses), except for Claims and/or losses directly caused by such
Indemnified Person’s gross negligence or willful misconduct.

 

This Section 12.2 shall survive until all statutes of limitation with respect to
the Claims, losses, and expenses for which indemnity is given shall have run.

 

12.3        Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.

 

12.4        Severability of Provisions. Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.

 

12.5        Correction of Loan Documents. Bank may correct patent errors and
fill in any blanks in the Loan Documents consistent with the agreement of the
parties.

 

12.6        Amendments in Writing; Waiver; Integration. No purported amendment
or modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought. Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document. Any waiver granted shall be limited to the specific
circumstance expressly described in it, and shall not apply to any subsequent or
other circumstance, whether similar or dissimilar, or give rise to, or evidence,
any obligation or commitment to grant any further waiver. The Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of the Loan Documents merge into the Loan Documents.

 

12.7        Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.

 

12.8        Confidentiality. In handling any confidential information, Bank
shall exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, collectively, “Bank Entities”); (b) to prospective transferees or
purchasers of any interest in the Credit Extensions (provided, however, Bank
shall use commercially reasonable efforts to obtain any prospective transferee’s
or purchaser’s agreement to the terms of this

 

-21-

 

provision); (c) as required by law, regulation, subpoena, or other order; (d) to
Bank’s regulators or as otherwise required in connection with Bank’s examination
or audit; (e) as Bank considers appropriate in exercising remedies under the
Loan Documents; and (f) to third-party service providers of Bank so long as such
service providers have executed a confidentiality agreement with Bank with terms
no less restrictive than those contained herein. Confidential information does
not include information that is either: (i) in the public domain or in Bank’s
possession when disclosed to Bank, or becomes part of the public domain (other
than as a result of its disclosure by Bank in violation of this Agreement) after
disclosure to Bank; or (ii) disclosed to Bank by a third party, if Bank does not
know that the third party is prohibited from disclosing the information.

 

Bank Entities may use anonymous forms of confidential information for aggregate
datasets, for analyses or reporting, and for any other uses not expressly
prohibited in writing by Borrower.  The provisions of the immediately preceding
sentence shall survive termination of this Agreement.

 

12.9        Right of Set Off. Borrower hereby grants to Bank, a lien, security
interest and right of set off as security for all Obligations to Bank, whether
now existing or hereafter arising upon and against all deposits, credits,
collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Bank or any entity under the control of Bank
(including a Bank subsidiary) or in transit to any of them. At any time after
the occurrence and during the continuance of an Event of Default, without demand
or notice, Bank may set off the same or any part thereof and apply the same to
any liability or obligation of Borrower even though unmatured and regardless of
the adequacy of any other collateral securing the Obligations. ANY AND ALL
RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

12.10      Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.

 

12.11      Captions. The headings used in this Agreement are for convenience
only and shall not affect the interpretation of this Agreement.

 

12.12      Construction of Agreement. The parties mutually acknowledge that they
and their attorneys have participated in the preparation and negotiation of this
Agreement. In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.

 

12.13      Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.

 

12.14      Third Parties. Nothing in this Agreement, whether express or implied,
is intended to: (a) confer any benefits, rights or remedies under or by reason
of this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.

 

12.15      Borrower Liability. Any Borrower may, acting singly, request Credit
Extensions hereunder. Each Borrower hereby appoints each other as agent for the
other for all purposes hereunder, including with respect to requesting Credit
Extensions hereunder. Each Borrower hereunder shall be jointly and severally
obligated to repay all Credit Extensions made hereunder, regardless of which
Borrower actually receives said Credit Extension, as if each Borrower hereunder
directly received all Credit Extensions. Each Borrower waives (a) any suretyship
defenses available to it under the Code or any other applicable law, and (b) any
right to require Bank to: (i) proceed against any Borrower or any other person;
(ii) proceed against or exhaust any security; or (iii) pursue any other remedy.
Bank may exercise or not exercise any right or remedy it has against any
Borrower or any security it holds

 

-22-

 

(including the right to foreclose by judicial or non-judicial sale) without
affecting any Borrower’s liability. Notwithstanding any other provision of this
Agreement or other related document, each Borrower irrevocably waives all rights
that it may have at law or in equity (including, without limitation, any law
subrogating Borrower to the rights of Bank under this Agreement) to seek
contribution, indemnification or any other form of reimbursement from any other
Borrower, or any other Person now or hereafter primarily or secondarily liable
for any of the Obligations, for any payment made by Borrower with respect to the
Obligations in connection with this Agreement or otherwise and all rights that
it might have to benefit from, or to participate in, any security for the
Obligations as a result of any payment made by Borrower with respect to the
Obligations in connection with this Agreement or otherwise. Any agreement
providing for indemnification, reimbursement or any other arrangement prohibited
under this Section 9.8 shall be null and void. If any payment is made to a
Borrower in contravention of this Section 9.8, such Borrower shall hold such
payment in trust for Bank and such payment shall be promptly delivered to Bank
for application to the Obligations, whether matured or unmatured.

 

12.16      Participation Register. The Bank, acting solely for this purpose as
an agent of the Borrower, shall maintain at one of its offices in Santa Clara,
California, a copy of each assignment and assumption agreement delivered to it
and a register for the recordation of the names and addresses of the lenders,
and the commitments of, and principal amounts (and stated interest) of the loans
owing to, each lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Bank and the other lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any lender, at any reasonable time and from
time to time upon reasonable prior notice. Further, each lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each participant and the principal amounts (and stated interest) of each
participant’s interest in the loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

13.           DEFINITIONS

 

13.1         Definitions. As used in the Loan Documents, the word “shall” is
mandatory, the word “may” is permissive, the word “or” is not exclusive, the
words “includes” and “including” are not limiting, and the singular includes the
plural. As used in this Agreement, the following capitalized terms have the
following meanings:

 

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

 

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.

 

“Agings Reports” is defined in Section 6.2(b).

 

“Agreement” is defined in the preamble hereof.

 

-23-

 

“Authorized Signer” is any individual listed in Borrower’s Borrowing Resolution
who is authorized to execute the Loan Documents, including any Advance request,
on behalf of Borrower.

 

“Bank” is defined in the preamble hereof.

 

“Bank Entities” is defined in Section 12.8.

 

“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower.

 

“Bank Services”  are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).

 

“Borrower” is defined in the preamble hereof.

 

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

 

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s board of directors (and, if required under the terms of
such Person’s Operating Documents, stockholders) and delivered by such Person to
Bank approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying (a) such Person has the authority
to execute, deliver, and perform its obligations under each of the Loan
Documents to which it is a party, (b) that set forth as a part of or attached as
an exhibit to such certificate is a true, correct, and complete copy of the
resolutions then in full force and effect authorizing and ratifying the
execution, delivery, and performance by such Person of the Loan Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Loan Documents, including any Advance request, on behalf of such Person,
together with a sample of the true signature(s) of such Person(s), and (d) that
Bank may conclusively rely on such certificate unless and until such Person
shall have delivered to Bank a further certificate canceling or amending such
prior certificate.

 

“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.

 

“Cash Collateral Account” is defined in Section 6.6(c).

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.

 

“CFC” means an entity that is a controlled foreign corporation within the
meaning of Section 957 of the Internal Revenue Code of 1986, as amended.

 

“Change in Control” means (a) a transaction in which any “person” or “group”
(within the meaning of Section 13(d) and 14(d)(2) of the Exchange Act) becomes
the “beneficial owner” (as defined in Rule 13d-3 under Exchange Act), directly
or indirectly, of greater than 35% of the shares of all classes of stock then
outstanding of

 

-24-

 

Borrower ordinarily entitled to vote in the election of directors; or (b) at any
time, Borrower shall cease to own and control, of record and beneficially,
directly or indirectly, 100% of each class of outstanding capital stock of each
subsidiary of Borrower free and clear of all Liens (except Liens created by this
Agreement).

 

“Claims” is defined in Section 12.2.

 

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of New York, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.

 

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A; provided that in no event will the Collateral include Excluded
Assets.

 

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

 

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co-made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.

 

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

 

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

 

“Credit Extension” is any Term Loan or any other extension of credit by Bank for
Borrower’s benefit.

 

“Currency” is coined money and such other banknotes or other paper money as are
authorized by law and circulate as a medium of exchange.

 

“Default Rate” is defined in Section 2.2(b).

 

-25-

 

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Designated Deposit Account” is account number ending ***235 (last three
numbers), maintained by Borrower with Bank.

 

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

 

“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.

 

“Effective Date” is defined in the preamble hereof.

 

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

 

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

 

“Event of Default” is defined in Section 8.

 

“Exchange Act” is the Securities Exchange Act of 1934, as amended.

 

“Excluded Assets” are (i) all leasehold estates with respect to office space
used by Borrower or any of its Subsidiaries, (ii) deposit accounts specifically
and exclusively used for payroll, payroll taxes and other employee wage and
benefit plans to or for the benefit of any Loan Party’s employees, (iii) any
item of general intangibles that is now or hereafter held by Borrower or any of
its Subsidiaries but only to the extent that such item of general intangibles
(or any agreement evidencing such item of general intangibles) contains a term,
provision or other contractual obligation or is subject to a rule of law,
statute or regulation that restricts, prohibits, or requires a consent (that has
not been obtained) of a Person (other than Borrower or any of its Subsidiaries)
to, the grant, creation, attachment or perfection of the security interest
granted in the Loan Document, and any such restriction, prohibition and/or
requirement of consent is effective and enforceable under applicable law and is
not rendered ineffective by applicable law (including, without limitation,
pursuant to Sections 9.406, 9.407, 9.408 or 9.409 of the UCC, and any successor
provision thereto), and (iv) any interest of any Loan Party as a lessee or
sublessee under a real property lease or an Equipment lease if such Loan Party
is prohibited by the terms of such lease from granting a security interest in
such lease or under which such an assignment or Lien would cause a default to
occur under such lease (but only to the extent that such prohibition is
enforceable under all applicable laws including, without limitation, the Code);
provided, however, that upon termination of such prohibition, such interest
shall immediately become Collateral without any action by such Loan Party or
Bank.

 

“Existing Accounts” is defined in Section 6.6(a).

 

“Existing Credit Card Accounts” is defined in Section 6.6(d).

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code
(including, for the avoidance of doubt, any agreements entered into pursuant to
Section 1471(b)(1) of the Internal Revenue Code), as of the closing date (and
any amended or successor version thereof that is substantively comparable and
not materially more onerous to comply with), any current or future Treasury
Regulations promulgated under the Internal Revenue Code

 

-26-

 

or other official administrative guidance promulgated thereunder, any
intergovernmental agreements entered into in connection with the implementation
thereof, and any fiscal or regulatory legislation, rules or practices adopted
pursuant to such intergovernmental agreement.

 

“Final Payment” is defined in Section 2.3(a).

 

“Foreign Bank Accounts” is defined in Section 6.6(a).

 

“Foreign Currency” means lawful money of a country other than the United States.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.

 

“FX Contract” is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.

 

“GAAP” generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination. Notwithstanding
anything to the contrary in this Agreement, unless the Borrower elects
otherwise, all obligations of any Person that are or would have been treated as
operating leases for purposes of GAAP prior to the issuance by the Financial
Accounting Standards Board on February 25, 2016 of an Accounting Standards
Update (the “ASU”) shall continue to be accounted for as operating leases for
purposes of all financial definitions, calculations and deliverables under this
Agreement or any other Loan Document (whether or not such operating lease
obligations were in effect on such date) notwithstanding the fact that such
obligations are required in accordance with the ASU (on a prospective or
retroactive basis or otherwise) to be treated as capital lease obligations or
otherwise accounted for as liabilities in financial statements.

 

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.

 

“Good Faith Deposit” is defined in Section 2.3(c).

 

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

 

“Guarantor” is any Person providing a Guaranty in favor of Bank.

 

“Guaranty” is any guarantee of all or any part of the Obligations, as the same
may from time to time be amended, restated, modified or otherwise supplemented.

 

-27-

 

“Immaterial Foreign Subsidiary” is, at any date of determination, any Foreign
Subsidiary of any Loan Party (other than a Borrower or a Guarantor) designated
as such by the Borrower in writing and which as of such date (a) holds assets
representing five percent (5.00%) or less of Borrower’s consolidated total
assets (excluding the value of Transferred Inventory) as of such date
(determined in accordance with GAAP), (b) which has generated less than five
percent (5.00%) of Borrower’s consolidated total revenues (excluding revenue
generated from Transferred Inventory) determined in accordance with GAAP for the
four fiscal quarter period ending on the last day of the most recent period for
which financial statements have been delivered after the Effective Date pursuant
to Section 6.2(a)(b); provided that all Foreign Subsidiaries that are
individually an Immaterial Foreign Subsidiary shall not have aggregate
consolidated total assets that would represent ten percent (10%) or more of the
Borrower’s consolidated total assets (excluding the value of Transferred
Inventory) as of such date or have generated ten percent (10%) or more of
Borrower’s consolidated total revenues (excluding revenue generated from
Transferred Inventory), for such four fiscal quarter period, in each case
determined in accordance with GAAP, and (c) which owns no material Intellectual
Property.

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations to the extent the applicable obligation itself
constitutes “Indebtedness” described in clause (a) through (c).

 

“Indemnified Person” is defined in Section 12.2.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property” means, with respect to any Person, means all of such
Person’s right, title, and interest in and to the following:

 

(a)                 its Copyrights, Trademarks and Patents;

 

(b)                any and all trade secrets and trade secret rights, including,
without limitation, any rights to unpatented inventions, know-how, and operating
manuals;

 

(c)                 any and all source code;

 

(d)                any and all design rights which may be available to such
Person;

 

(e)                 any and all claims for damages by way of past, present and
future infringement of any of the foregoing, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the Intellectual Property rights identified above; and

 

(f)                  all amendments, renewals and extensions of any of the
Copyrights, Trademarks or Patents.

 

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

 

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

 

“Key Person” is Borrower’s Chief Executive Officer, who is Scott Drake as of the
Effective Date.

 

-28-

 

“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.

 

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

 

“Liquidity Ratio” is, as of any date of measurement, the result of (i) (a)
Borrower’s unrestricted and unencumbered cash maintained at Bank and Bank’s
Affiliates; plus (b) net billed accounts receivable (excluding Accounts (i) for
which the Account Debtor is Borrower’s Affiliate, officer, employee, investor,
or agent, or (ii) that are intercompany Accounts); divided by (b) all
outstanding Obligations of Borrower owed to Bank.

 

“Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, the
Perfection Certificate, any subordination agreement, any note, or notes or
guaranties executed by Borrower or any Guarantor, and any other present or
future agreement by Borrower and/or any Guarantor with or for the benefit of
Bank in connection with this Agreement, all as amended, restated, or otherwise
modified.

 

“Loan Party” and “Loan Parties” means (i) a Borrower and (ii) any secured
Guarantor, as the context requires.

 

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; or (c) a material impairment of the
prospect of repayment of any portion of the Obligations.

 

“Minimum Balance” is Borrower’s unrestricted and unencumbered cash and Cash
Equivalents maintained at Bank and Bank’s Affiliates, of at least One Hundred
Million Dollars ($100,000,000.00).

 

“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, fees, Bank Expenses, the Final Payment, the Prepayment Premium, and
other amounts Borrower owes Bank now or later, whether under this Agreement, the
other Loan Documents, or otherwise, including, without limitation, all
obligations relating to Bank Services and interest accruing after Insolvency
Proceedings begin and debts, liabilities, or obligations of Borrower assigned to
Bank, and to perform Borrower’s duties under the Loan Documents.

 

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.

 

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

 

“Payment/Advance Form” is that certain form attached hereto as Exhibit C.

 

“Perfection Certificate” is defined in Section 5.1.

 

“Permitted Indebtedness” is:

 

(a)                 Borrower’s Indebtedness to Bank under this Agreement and the
other Loan Documents;

 

(b)                Indebtedness existing on the Effective Date and shown on the
Perfection Certificate;

 

-29-

 

(c)                 (i) unsecured Indebtedness to trade creditors incurred in
the ordinary course of business; and (ii) accounts payable and other liabilities
incurred in the ordinary course of business and not past due by more than ninety
(90) days, unless after such ninety (90) day period such payables or liabilities
are being actively contested in a matter consistent with past practices of the
Borrower;

 

(d)                Subordinated Debt existing on the Effective Date;

 

(e)                 Indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of business;

 

(f)                  Indebtedness secured by Liens permitted under clauses (a)
and (c) of the definition of “Permitted Liens” hereunder;

 

(g)                (i) Indebtedness of any Loan Party owed to any other Loan
Party; (ii) Indebtedness of any Subsidiary that is not a Loan Party owed to any
other Subsidiary that is not a Loan Party; and (iii) Indebtedness of
Subsidiaries that are not Loan Parties owed to any Loan Party, in an aggregate
maximum amount not to exceed, together with the Investments permitted pursuant
to clause (d)(iii) of the definition of “Permitted Investments”, One Million
Dollars ($1,000,000.00) at any time;

 

(h)                Indebtedness of the Borrower and/or any Subsidiary (i)
pursuant to tenders, statutory obligations (including health, safety and
environmental obligations), bids, leases, governmental contracts, trade
contracts, surety, indemnity, stay, customs, judgment, appeal, performance,
completion and/or return of money bonds or guaranties or other similar
obligations incurred in the ordinary course of business and (ii) in respect of
letters of credit, bank guaranties, surety bonds, performance bonds or similar
instruments to support any of the foregoing items;

 

(i)                  Indebtedness consisting of the Existing Credit Card
Accounts, to the extent permitted pursuant to Section 6.6(d);

 

(j)                  customer deposits and advance payments received in the
ordinary course of business from customers for goods and services purchased in
the ordinary course of business;

 

(k)                other unsecured Indebtedness not otherwise permitted
hereunder, in an aggregate maximum amount not to exceed One Million Dollars
($1,000,000.00) at any time;

 

(l)                  subject to the cash transfer requirements of Section
6.6(a), Indebtedness of Subsidiaries in respect of Transferred Inventory;

 

(m)               obligations incurred in the ordinary course of business, in
amounts and in a manner consistent with past practices, in respect of workers’
compensation claims, unemployment insurance (including premiums related
thereto), payroll and other employee benefit-related obligations (not otherwise
in violation of this Agreement), and property, casualty and/or liability
insurance or self-insurance; and

 

(n)                extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (m) above;
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon Borrower or its
Subsidiary, as the case may be; and

 

“Permitted Investments” are:

 

(a)                 Investments (including, without limitation, Subsidiaries)
existing on the Effective Date and shown on the Perfection Certificate;

 

(b)                Investments consisting of Cash Equivalents;

 

-30-

 

(c)                 Investments consisting of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of Borrower;

 

(d)                Investments (i) of any Loan Party in any other Loan Party;
(ii) of any Subsidiary that is not a Loan Party in any other Subsidiary that is
not a Loan Party; and (iii) Investments of any Loan Party in Subsidiaries, that
are not a Loan Party, in an aggregate amount for all such Investments under this
clause (iii) not to exceed, together with the Indebtedness permitted pursuant to
clause (g)(iii) of the definition of “Permitted Indebtedness”, One Million
Dollars ($1,000,000.00) at any time;

 

(e)                 Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by the Borrower’s board of
directors;

 

(f)                  Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the ordinary course of business; provided that this paragraph (f)
shall not apply to Investments of Borrower in any Subsidiary;

 

(g)                (i) Investments of Foreign Subsidiaries in the Foreign Bank
Accounts, but only to the extent permitted pursuant to Section 6.6(a); and (ii)
Investments in the Existing Accounts, but only to the extent permitted pursuant
to Section 6.6(a);

 

(h)                Investments consisting of Transferred Inventory;

 

(i)                  Investments accepted in connection with Transfers permitted
by Section 7.1;

 

(j)                  other Investments not otherwise permitted hereunder, in an
aggregate maximum amount not to exceed One Million Dollars ($1,000,000.00).

 

“Permitted Liens” are:

 

(a)                 Liens existing on the Effective Date and shown on the
Perfection Certificate or arising under this Agreement and the other Loan
Documents;

 

(b)                Liens for taxes, fees, assessments or other government
charges or levies, either (i) not due and payable or (ii) being contested in
good faith and for which Borrower maintains adequate reserves on its Books,
provided that no notice of any such Lien has been filed or recorded under the
Internal Revenue Code of 1986, as amended, and the Treasury Regulations adopted
thereunder;

 

(c)                 purchase money Liens or capital leases securing no more than
One Million Dollars ($1,000,000.00) in the aggregate amount outstanding (i) on
Equipment acquired or held by Borrower incurred for financing the acquisition of
the Equipment, or (ii) existing on Equipment when acquired, if the Lien is
confined to the property and improvements and the proceeds of the Equipment;

 

(d)                Liens of carriers, warehousemen, suppliers, or other Persons
that are possessory in nature arising in the ordinary course of business so long
as such Liens attach only to Inventory, securing liabilities in the aggregate
amount not to exceed Five Hundred Thousand Dollars ($500,000.00) and which are
not delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;

 

(e)                 Liens to secure payment of workers’ compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the ordinary course of business (other than Liens imposed by ERISA);

 

-31-

 

(f)                  Liens incurred in the extension, renewal or refinancing of
the indebtedness secured by Liens described in (a) through (c), but any
extension, renewal or replacement Lien must be limited to the property
encumbered by the existing Lien and the principal amount of the indebtedness may
not increase;

 

(g)                leases or subleases of real property granted in the ordinary
course of Borrower’s business (or, if referring to another Person, in the
ordinary course of such Person’s business), and leases, subleases, non-exclusive
licenses or sublicenses of personal property (other than Intellectual Property)
granted in the ordinary course of Borrower’s business (or, if referring to
another Person, in the ordinary course of such Person’s business), if the
leases, subleases, licenses and sublicenses do not prohibit granting Bank a
security interest therein;

 

(h)                non-exclusive licenses of Intellectual Property granted to
third parties in the ordinary course of business, and licenses of Intellectual
Property that could not result in a legal transfer of title of the licensed
property that may be exclusive in respects other than territory and that may be
exclusive as to territory only as to discreet geographical areas outside of the
United States;

 

(i)                  Liens in favor of other financial institutions arising in
connection with (i) the Existing Credit Card Accounts; provided that such
accounts are permitted to be maintained pursuant to Section 6.6(d) of this
Agreement; and (ii) the Existing Accounts; provided that such accounts are
permitted to be maintained pursuant to Section 6.6(a) of this Agreement; and

 

(j)                  Liens arising from attachments or judgments, orders, or
decrees in circumstances not constituting an Event of Default under Sections 8.4
and 8.7.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Prepayment Premium” is defined in Section 2.3(b).

 

“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that, in the event such
rate of interest is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement; and provided further that if such rate of interest,
as set forth from time to time in the money rates section of The Wall Street
Journal, becomes unavailable for any reason as determined by Bank, the “Prime
Rate” shall mean the rate of interest per annum announced by Bank as its prime
rate in effect at its principal office in the State of California (such Bank
announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors).

 

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

 

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.

 

“Restricted License” is any material license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with the Bank’s right to sell any Collateral.

 

-32-

 

“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.

 

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

 

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.

 

“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower.

 

“Term Loan” is defined in Section 2.1.1(a).

 

“Term Loan Amortization Date” is December 1, 2020; provided, that following the
occurrence of the Term Loan I/O Extension Event, at Borrower’s election (such
election to be made in writing to Bank on or prior to December 1, 2020), the
Term Loan Amortization Date shall be extended to June 1, 2021.

 

“Term Loan Amortization Schedule” is thirty-six (36) equal payments of
principal, based on a thirty-six (36) month amortization schedule; provided,
that after the occurrence of the Term Loan I/O Extension Event, at Borrower’s
election (such election to be made in writing to Bank on or prior to December 1,
2020), the Term Loan Amortization Schedule shall be thirty (30) equal payments
of principal, based on a thirty (30) month amortization schedule.

 

“Term Loan I/O Extension Event” means the date, which in any event shall be on
or prior to December 1, 2020, on which Borrower provides Bank evidence
satisfactory to Bank, in its reasonable discretion, that Borrower has achieved
revenue, measured on a trailing twelve month basis and determined in accordance
with GAAP, of at least Two Hundred Fifteen Million Dollars ($215,000,000.00).

 

“Term Loan Maturity Date” is December 1, 2023 (the first day of the month that
is 60 months after the Effective Date).

 

“Term Loan Payment” is defined in Section 2.1.1(b)

 

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

 

“Transfer” is defined in Section 7.1.

 

“Transferred Inventory” is Inventory of Borrower transferred to a Foreign
Subsidiary for sale outside the United States, the proceeds of which shall be,
subject to Section 6.6(a), transferred by such Foreign Subsidiary to Borrower
pursuant to the Borrower’s board approved transfer pricing policies with respect
to such Inventory.

 

“US Holdco” means any domestic Subsidiary of the Borrower, the sole assets
(other than immaterial assets) of which consist of the equity interests of CFCs.

 

[Signature page follows.]

 

-33-

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

BORROWER:

 

VIEWRAY, INC.

 

By /s/ Robert McCormack Name: Robert McCormack Title: Senior Vice President,
General Counsel   & Corporate Secretary

 

 

VIEWRAY TECHNOLOGIES, INC.

 

By  /s/ Robert McCormack Name: Robert McCormack Title: Vice President and
Secretary

 

 

BANK:

 

SILICON VALLEY BANK

 

By /s/ Tom Hertzberg Name: Tom Hertzberg Title: Managing Director

 

[Signature Page to Loan Agreement]

 

EXHIBIT A – COLLATERAL DESCRIPTION

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

 

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, fixtures,
letters of credit rights (whether or not the letter of credit is evidenced by a
writing), securities, and all other investment property, supporting obligations,
and financial assets, whether now owned or hereafter acquired, wherever located;
and

 

all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

Notwithstanding the foregoing, the Collateral does not include any Intellectual
Property; provided, however, the Collateral shall include all Accounts and all
proceeds of Intellectual Property. If a judicial authority (including a U.S.
Bankruptcy Court) would hold that a security interest in the underlying
Intellectual Property is necessary to have a security interest in such Accounts
and such property that are proceeds of Intellectual Property, then the
Collateral shall automatically, and effective as of the Effective Date, include
the Intellectual Property to the extent necessary to permit perfection of Bank’s
security interest in such Accounts and such other property of Borrower that are
proceeds of the Intellectual Property.

 

In no event will the Collateral include an Excluded Assets.

 

Pursuant to the terms of a certain negative pledge arrangement with Bank,
Borrower has agreed not to encumber any of its Intellectual Property without
Bank’s prior written consent.

 

2

 

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 

TO: SILICON VALLEY BANK Date:     FROM: VIEWRAY, INC.       VIEWRAY
TECHNOLOGIES, INC.    

 

The undersigned authorized officer of Viewray, Inc. (“Viewray”) and Viewray
Technologies, Inc., (“Technologies”, and together with Viewray, individually and
collectively, jointly and severally, the “Borrower”), certifies that under the
terms and conditions of the Loan and Security Agreement between Borrower and
Bank (the “Agreement”):

 

(1) Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below; (2) there are no Events of
Default; (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement;
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.

 

Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.  
Reporting Covenants Required Complies       Quarterly financial statements
Quarterly within 45 days Yes   No Compliance Certificate

Monthly within 30 days (45 days after each



quarter in which the Minimum Balance has



been maintained)



Yes   No A/R – A/P Agings

Monthly within 30 days if Liquidity
Ratio is > 2.00:1.00, otherwise weekly,



on the last Business Day of each week



Yes   No Account Debtor listing; Inventory reports Monthly within 30 days
Yes   No Annual financial statement (CPA Audited) + CC FYE within 180 days
Yes   No 10-Q, 10-K and 8-K Within 5 days after filing with SEC Yes   No Annual
Projections and Operating Budgets 30 days after  FYE, and as updated Yes   No

Detailed Accounts Receivable ledger report,



submitted electronically



Monthly within 30 days Yes   No

3

 

Financial Covenants Required Actual Complies         Maintain as indicated:    
 

Minimum Balance (at all times)



$100,000,000.00 $_______ Yes   No

If Minimum Balance NOT maintained in any



calendar month:



             

Liquidity Ratio (at all times, certified monthly)



1.50:1.00 _____:1.00 Yes   No If Minimum Balance NOT maintained in any fiscal
quarter AND Liquidity Ratio at any time during such fiscal quarter is less than
2.25:1.00               Minimum TTM revenue (tested quarterly) * $________
Yes   No

* See Section 6.9(b) of the Loan Agreement

 

Other Matters

 

Have there been any amendments of or other changes to the capitalization table
of Borrower and to the Operating Documents of Borrower or any of its
Subsidiaries?  If yes, provide copies of any such amendments or changes with
this Compliance Certificate. Yes No

 

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 



 

 



 



 

Viewray, Inc. Viewray Technologies, Inc.     By:   Name:   Title:  

BANK USE ONLY   Received by:     authorized signer     Date:       Verified:    
authorized signer     Date:       Compliance Status: Yes     No


4

 

Schedule 1 to Compliance Certificate

 

[Financial Covenants of Borrower]

 

Dated: ____________________

 

I.       Liquidity Ratio (Section 6.9(a))

 

Required: For any monthly period in which the Borrower has failed to maintain
the Minimum Balance for any day in such month, Borrower shall maintain at all
times, to be certified by Borrower as of the last day of each calendar month, a
Liquidity Ratio equal to or greater than 1.50:1.00.

 

Actual:

 

A.

Aggregate value of the unrestricted and unencumbered cash of Borrower maintained
at Bank



$__________

B.

Aggregate value of the net billed accounts receivable of Borrower (excluding
Accounts (i) for which the Account Debtor is Borrower’s Affiliate, officer,
employee, investor, or agent, or (ii) that are intercompany Accounts)



$__________

C. Quick Assets (the sum of lines A and B)

$__________

D. Aggregate value of outstanding Obligations of Borrower owed to Bank

$__________

E. LIQUIDITY RATIO (line C divided by line D)

__________:1.00



 

Is line E equal to or greater than 1.50:1:00?

 

  No, not in compliance     ________Yes, in compliance                 Is line E
equal to or greater than 2.00:1:00?           No, Agings Reports due weekly  
  ________Yes, Agings Reports due monthly within 30 days                 Is line
E equal to or greater than 2.25:1:00?           No, Borrower subject to minimum
revenue covenant testing                     ________Yes, minimum revenue
covenant not tested

5

 

II.       Minimum Revenue (Section 6.9(b))

 

Required: For any calendar quarter in which the Borrower has failed to maintain
the Minimum Balance for any day in such fiscal quarter AND Borrower has
maintained a Liquidity Ratio less than 2.25:1.00 on any day in such fiscal
quarter, Borrower shall achieve revenue, measured in accordance with GAAP on a
trailing twelve month basis as of the last day of such fiscal quarter, of at
least the following:

 

Trailing Twelve Month Period Ending Minimum Revenue March 31, 2019
 $70,000,000.00 June 30, 2019 $80,000,000.00 September 30, 2019 $90,000,000.00
December 31, 2019 $100,000,000.00 March 31, 2020 $115,000,000.00 June 30, 2020
$125,000,000.00 September 30, 2020 $135,000,000.00 December 31, 2020
$150,000,000.00

 

Minimum revenue financial covenant requirements for the fiscal quarterly periods
in subsequent fiscal years will be determined by Bank annually, on or before
March 31 of each such fiscal year, at the greater of (i) a twenty-five percent
(25.0%) cushion to the revenue forecasts contained in the projections for each
such fiscal year provided by Borrower to Bank in accordance with Section 6.2(e),
and (ii) twenty percent (20.0%) year-over year annual growth for each
corresponding quarterly test period, unless the Borrower and the Bank shall
otherwise agree in writing.

 

Actual: all amounts measured on a trailing twelve month basis

 

A. Revenue

$________________

 

Is line A equal to or greater than $ [______________]?

 

  No, not in compliance  __________ Yes, in compliance

6

 

EXHIBIT C – LOAN PAYMENT/ADVANCE REQUEST FORM

 

Deadline for same day processing is Noon Pacific Time

 

Fax To:  

Date: _____________________

   

 

Loan Payment:   Viewray, Inc. & Viewray Technologies, Inc. From Account
#________________________________   To Account
#__________________________________________________ (Deposit Account #)   (Loan
Account #) Principal $____________________________________   and/or Interest
$________________________________________________ Authorized Signature:   Phone
Number: ____________________________________________ Print Name/Title:    



 



Loan Advance:

 

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

 

From Account #________________________________   To Account
#__________________________________________________ (Loan Account #)   (Deposit
Account #) Amount of Advance $___________________________    



 

All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:

 

Authorized Signature:_______________________   Phone Number:
___________________________ Print Name/Title: ___________________________    





 

Outgoing Wire Request:

 

Complete only if all or a portion of funds from the loan advance above is to be
wired.

 

Deadline for same day processing is noon, Pacific Time

 

Beneficiary Name: _____________________________   Amount of Wire:
$________________________________________ Beneficiary Bank:
______________________________   Account Number:
________________________________________ City and State:
________________________________     Beneficiary Bank Transit (ABA) #:
_________________   Beneficiary Bank Code (Swift, Sort, Chip, etc.):
__________________   (For International Wire Only) Intermediary Bank:
_____________________________   Transit (ABA) #:
_________________________________________ For Further Credit to:
___________________________________________________________________________________________________________
Special Instruction:
_____________________________________________________________________________________________________________

 



By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

 

Authorized Signature: ___________________________   2nd Signature (if required):
_______________________________________ Print Name/Title:
_______________________________   Print Name/Title:
______________________________________________ Telephone #:   Telephone #:



 



7





 

 